 

Exhibit 10.1

 

LEASE AGREEMENT

 

 

By and Between

 

 

1001 FELL STREET LIMITED PARTNERSHIP, LLLP

Landlord

 

 

AND

 

 

VACCINOGEN, INC.

Tenant

 

 

PREMISES: 947-949 Fell Street, 1st and 2nd Floor

Baltimore, MD 21231

 

 

DATED: January 6, 2015

 

 

 

 

TABLE OF CONTENTS

 

SECTION 1 DEFINITIONS 1 SECTION 2 DEMISE OF PREMISES 4 SECTION 3 RENT 4 SECTION
4 LATE PAYMENTS 5 SECTION 5 SECURITY DEPOSIT 5 SECTION 6 EXTENSION 6 SECTION 7
UTILITIES 6 SECTION 8 TAXES 7 SECTION 9 COMMON AREAS AND OPERATING EXPENSES 7
SECTION 10 ADDITIONS TO THE BUILDING 8 SECTION 11 RESTRICTIONS ON USE;
COMPLIANCE WITH LAW 8 SECTION 12 SERVICES, REPAIRS, AND MAINTENANCE BY TENANT 12
SECTION 13 REPAIRS BY LANDLORD 14 SECTION 14 PLACEMENT OF HEAVY EQUIPMENT 15
SECTION 15 FORCE MAJEURE 15 SECTION 16 FURNITURE 15 SECTION 17 SURRENDER OF
PREMISES 16 SECTION 18 ABANDONING THE PREMISES OR PERSONAL PROPERTY 17 SECTION
19 QUIET ENJOYMENT 17 SECTION 20 INDEMNIFICATION AND WAIVER OF CLAIM 17 SECTION
21 INSURANCE 19 SECTION 22 EFFECT ON INSURANCE 21 SECTION 22 NOTICE OF ACCIDENT
OR CASUALTY 22 SECTION 24 TOTAL OR PARTIAL DESTRUCTION OF BUILDING 22 SECTION 25
ALTERATIONS 23 SECTION 26 MECHANICS' LIENS 24 SECTION 27 BREACH OR DEFAULT 24
SECTION 28 EFFECT OF BREACH 25 SECTION 29 INTENTIONALLY OMITTED 27 SECTION 30
ACCESS BY LANDLORD 28 SECTION 31 ASSIGNMENT AND SUBLETTING 29 SECTION 32
CONDEMNATION 31 SECTION 33 EXECUTION OF ESTOPPEL CERTIFICATE 32 SECTION 34
SUBORDINATION AND ATTORNMENT 33 SECTION 35 SIGNS AND ADVERTISING 34 SECTION 36
RULES AND REGULATIONS 34 SECTION 37 INTENTIONALLY OMITTED 34 SECTION 38 OFAC
CERTIFICATION 35 SECTION 39 INTENTIONALLY OMITTED 35 SECTION 40 REPAYMENT OF
"ABATED RENT" 35 SECTION 41 ACCORD AND SATISFACTION 36 SECTION 42 NO PARTNERSHIP
36

 

I

 

 

SECTION 43 HOLDING OVER 36 SECTION 44 BROKERAGE COMMISSION 36 SECTION 45
RECORDATION 37 SECTION 46 WAIVERS 37 SECTION 47 REMEDIES FOR LANDLORD 37 SECTION
48 TABLE OF CONTENTS; CAPTIONS 38 SECTION 49 NOTICES 38 SECTION 50 APPLICABLE
LAW 38 SECTION 51 SUCCESSORS AND INCLUDED PERSONS 38 SECTION 52 WAIVER OF TRIAL
BY JURY 39 SECTION 53 RIGHTS OF AND CLAIMS AGAINST LANDLORD 39 SECTION 54
CALCULATION OF TIME 40 SECTION 55 INTENTIONALLY OMITTED 40 SECTION 56
INTERPRETATION 40 SECTION 57 SEVERABILITY; REDUCTION OF CHARGES 41 SECTION 58
COUNTERPARTS 41 SECTION 59 TOTAL AGREEMENT 41 SECTION 60 NO MERGER 41 SECTION 61
TIME OF THE ESSENCE 42 SECTION 62 COMMERCIAL PURPOSE 42 SECTION 63
NON-DISTURBANCE AGREEMENT 42

 

EXHIBITS

 

EXHIBIT A RULES AND REGULATIONS

 

II

 

 

THIS LEASE is made as of the 6th day of January, 2015, by and between 1001 FELL
STREET LIMITED PARTNERSHIP, LLLP, a Maryland Limited Partnership (hereinafter
referred to as "Landlord") and VACCINOGEN, INC., a Maryland corporation
(hereinafter referred to as "Tenant").

 

RECITALS

 

WHEREAS, Landlord is the fee simple owner of the Building, hereinafter defined,
having space therein to lease; and

 

WHEREAS, Tenant desires to lease the Premises, hereinafter defined, within the
Building for the purposes set forth in Section 10; and

 

WHEREAS, the parties desire to enter into this Lease which defines their
respective rights, duties and liabilities relating to the Building and the
Premises.

 

NOW, THEREFORE, WITNESSETH, in consideration of the mutual promises and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant
hereby agree as follows:

 

SECTION 1

DEFINITIONS

 

For the purposes of this Lease, Landlord and Tenant hereby agree that the
following terms shall have the indicated meanings:

 

Additional Rent: all sums of money or charges required to be paid by Tenant
under this Lease other than Annual Rent, whether or not such sums or charges are
designated "Additional Rent".

 

Annual Rent: Two Hundred Seven Thousand Five Hundred Dollars and Four Cents
($207,500.04) per year beginning June 1, 2015 of the Original Term, and the
amount during each remaining year of the Original Term (as set forth in Section
3) and every year during any Extension Term (as set forth in Section 6).

 

Assignment: any assignment, transfer, mortgage or encumbrance, whether
voluntarily, involuntarily, or by operation of law, of Tenant's interest in this
Lease, any sublease by Tenant, any license by Tenant of space in the Premises,
or any concession agreement by Tenant with respect to all or part of the
Premises, any agreement by Tenant giving any other person the right to use all
or part of the Premises, or such other events determined to be Assignments
pursuant to Section 31.

 

Building: the building located on the Property and known as 947-949 Fell Street,
Baltimore, MD 21231, consisting of the agreed upon space of 10,000 square feet.

 

1

 

 

Common Areas: those portions of the Property, other than the Building which has
no common area, which Landlord may from time to time designate for Tenant's
non-exclusive use, which may include parking areas, if any; and any other areas
so provided by Landlord but excluding any areas included in any other lease or
part of the Premises specifically limited for use by one or more other
designated party.

 

Extension Term: One (1) period of One (1) year, commencing upon the expiration
of the Original Term. The Extension Term is referred to as the "Extension Term".

 

Hazardous Material: any hazardous or toxic substance, material, or waste
including, but not limited to, those substances, materials, and wastes listed in
the United States Department of Transportation Hazardous Materials Table (49 CFR
172.101) or by the Environmental Protection Agency as hazardous substances (40
CFR Part 302) and amendments thereto, or such substances, materials, and wastes
that are or become regulated under any applicable federal, state, or local law,
ordinance, or regulation including, but not limited to, the Resource
Conservation and Recovery Act, the Toxic Substances Control Act, the
Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”
or “Superfund”), the Clean Air Act, and the Clean Water Act.

 

Landlord: 1001 Fell Street Limited Partnership, LLLP

 

Landlord's Address: Until May 15, 2015: 949 Fell Street, Baltimore, Maryland
21231; after May 15, 2015: 1820 Portal Street, Baltimore, Maryland 21224.

 

Lease Commencement: With regard to the second floor space (947 Fell Street), the
Lease Commencement shall be February 1, 2015. With regard to the first floor
space (949 Fell Street), the Lease Commencement shall be June 1, 2015.

 

Monthly Installment of Annual Rental: Seventeen Thousand Two Hundred Ninety-One
Dollars and Sixty-Seven Cents ($17,291.67) beginning June 1, 2015 of the
Original Term and the amount set forth in Section 3 during each year of the
Original Term and Extension Term.

 

Mortgage: any mortgage, deed of trust, ground lease or security agreement
affecting the Property or, any part thereof, at any time.

 

Mortgagee: the beneficiary of any mortgage.

 

Normal Business Hours: the hours from 8:00 a.m. to 6:00 p.m., Monday through
Friday, and 9:00 a.m. to 1:00 p.m. on Saturdays, except legal holidays.

 

Notices: all notices, requests, demands or other communications which may be or
are required or permitted to be served or given under this Lease.

 

Original Term: a period of three (3) years and five (5) months commencing
February 1, 2015 and ending at 5:00 p.m. on June 30, 2018.

 

2

 

 

Parking Fee for Additional Spaces: If requested by Tenant (and subject to the
parties entering into a separate agreement for the same), Tenant shall have the
right (but not the obligation) to use up to Seven (7) spaces at the rate of
Seventy-Five Dollars ($75) per month per Parking Space, which Parking Spaces
will be provided by Landlord, in off-site parking lots adjacent to the Property
(“Additional Spaces”).

 

Parking Spaces: At no additional cost or charge to Tenant, beginning February 1,
2015, Ten (10) parking spaces shall be made available by Landlord for Tenant's
exclusive use in the lot adjacent to the Building. Beginning June 1, 2015,
Eighteen (18) parking spaces shall be made available by Landlord for Tenant's
exclusive use in the lot adjacent to the Building.

 

Premises: consisting of the agreed amount of 10,000 square feet of the first and
second floors of the Building, which is the space to be leased by Tenant
hereunder.

 

Property: all that tract or parcel of land owned by Landlord on which the
Building is situated.

 

Rent: all Annual Rent, Monthly Installments of Annual Rent, and Additional Rent
payable by Tenant to Landlord under this Lease.

 

Security Deposit: Seventeen Thousand Two Hundred Ninety-One Dollars and
Sixty-Seven Cents ($17,291.67).

 

Taxes: all taxes, assessments, and governmental charges of any kind and nature
whatsoever levied or assessed against the Property.

 

Tenant: Vaccinogen, Inc.

 

Tenant's Address: (prior to Lease Commencement Date)   5300 Westview Drive,
Suite 406   Frederick, MD 21703   Attn:  _____________________       (On and
after February 1, 2015)   947 Fell Street   Baltimore, MD  21231  
Attn:  _____________________       with a copy to:      
________________________   ________________________  
Attn:  _____________________

 

3

 

 

Tenant's Percentage: the percentage equivalent to a fraction having as its
numerator the number of square feet in the Premises and its denominator the
number of square feet of rentable floor space in the Building, being
seventy-five and two tenths percent (75.2%).

 

 

Term: the Original Term and any Extension Term as to which Tenant exercises an
option.

 

When used herein, the singular shall apply to the plural, the plural the
singular, and the use of any gender shall apply to all genders.

 

SECTION 2

DEMISE OF PREMISES

 

Landlord leases to Tenant and Tenant hereby leases from Landlord the Premises
for the Term, Rent, and upon the terms, covenants, and conditions set forth
herein. Except as set forth below, Tenant hereby accepts the Premises in "AS IS"
condition and as complying with all obligations of Landlord with respect to the
condition, order and repair thereof.

 

Prior to Lease Commencement of each respective floor of the Building, Landlord
agrees to re-paint the walls of the Premises in the same color scheme as exists
at the time of signing this Lease. Landlord shall deliver the Premises with all
mechanical, electrical and plumbing systems in good working order and condition
and the Premises shall comply with all applicable laws (subject to applicable
variances and grandfathering).

 

Subject to Landlord's reasonable regulations, restrictions and guidelines,
Tenant's rights to the Premises include the right, subject to all applicable
laws and all other term and conditions of this Lease, (i) to use and access the
janitorial closet, and the electrical and telephone rooms, if any, on the floors
containing the Premises as reasonably necessary for Tenant's effective and
efficient use of the Premises, and the right to enter such areas to service its
equipment, and (ii) to use, or access, any ceilings or space above or below the
ceilings on the floors containing the Premises to the extent necessary to
service Tenant's equipment in the Premises and to run wires, cables and other
conduits to the Premises and to use such space as necessary for providing
utility services to the Premises, such as the installation of computer cable
conduits to the extent permitted by applicable laws.

 

SECTION 3

RENT

 

From February 1, 2015 through May 31, 2015 (the “First Four Months”), provided
Landlord has delivered possession of the second floor of the Premises to Tenant,
the Monthly Rental for the second floor of the Premises shall be Nine Thousand
One Hundred Sixty Four Dollars and Fifty Eight Cents ($9,164.58).
Notwithstanding the above or anything to the contrary herein, Landlord agrees to
abate Tenant’s obligation to pay the Monthly Rental for the First Four Months.

 

4

 

 

Tenant shall pay Monthly Installments of Annual Rent in advance on the first day
of each month for the Term of this Lease, without deduction, set-off,
recoupment, counterclaim, or demand (except as expressly set forth herein), at
Landlord's Address or at such other place as shall be reasonably designated in
writing by Landlord. If the Term shall commence or end on a day other than the
first day of a month, the Monthly Installments of Annual Rent for any such
partial month of the Term shall be prorated on a per diem basis based upon the
number of days in such month. At the time of Lease execution, Tenant shall pay
to Landlord both the Security Deposit and the Monthly Installment of Annual
Rental due for June, 2015.

 

Beginning June 1, 2015, the Annual Rent shall be the sum of Two Hundred Seven
Thousand Five Hundred Dollars and Four Cents ($207,500.04) per annum, payable in
equal Monthly Installments of Seventeen Thousand Two Hundred Ninety-One Dollars
and Sixty-Seven Cents ($17,291.67).

 

Commencing June 1, 2016, and every first of May thereafter, during the Original
Term and any Extension Term of this Lease, the Annual Rent shall be increased by
two percent (2%) per annum.

 

Notwithstanding anything above to the contrary, Landlord agrees to abate
Tenant's obligation to pay the Monthly Installment of Annual Rental for the
month of June, 2018.

 

SECTION 4

LATE PAYMENTS

 

In the event that any Monthly Installment of Annual Rent or Additional Rent
shall be past due for more than five (5) days, Tenant shall pay to Landlord as
Additional Rent a late charge equal to the greater of (a) five percent (5%) of
the unpaid Rent, or (b) the interest on the unpaid Rent from the date when due
until payment at the rate of ten percent (10%) per annum, or, if less, the
highest rate permitted by law; The late charge imposed under this Section is not
a penalty and has been agreed to by Landlord and Tenant as necessary to
compensate Landlord for its additional costs associated with late payment.

 

 

SECTION 5

SECURITY DEPOSIT

 

Tenant has deposited with Landlord the Security Deposit, if any, which sum shall
be held without payment of interest as security for the performance by Tenant of
its obligations under this Lease. Landlord is authorized to commingle said
security deposit with its own funds, and Landlord shall not be responsible for
the solvency of the depository so long as it is insured by the Federal Deposit
Insurance Corporation, Federal Savings and Loan Insurance Corporation, or
similar insurer. If Tenant shall perform all such obligations, the Security
Deposit shall be refunded to Tenant, without interest, within thirty (30) days
after termination of this Lease. If Tenant shall default in any obligation
(beyond all applicable notice and cure periods, if any), Landlord shall be
entitled to apply any or all of the Security Deposit toward Landlord's damages
resulting therefrom as reasonably determined by Landlord, and Tenant shall,
within five (5) business days after notice thereof, deposit with Landlord an
amount sufficient to restore the Security Deposit to its original amount, which
amount shall constitute Additional Rent under this Lease.

 

5

 

 

If Tenant is in default under this Lease (beyond all applicable notice and cure
periods, if any) more than two (2) times within any twelve (12) month period,
irrespective of whether or not such default is cured, then, without limiting
Landlord’s other rights and remedies provided for in this Lease or at law or
equity, Landlord may increase the Security Deposit, upon written request to
Tenant, to an amount equal to two (2) times the original Security Deposit (which
increased Security Deposit shall be paid by Tenant to Landlord within fifteen
(15) days of the demand therefor).

 

SECTION 6

EXTENSION

 

Upon the expiration of the Original Term, Tenant shall have One (1) option to
extend this Lease for an Extension Term of One (1) year, provided that Tenant
gives Landlord at least six (6) months prior written notice of its unconditional
and irrevocable exercise of each such option and provided further Tenant is not
then in defaulthereunder (beyond all applicable notice and cure periods, if
any). In the event that Tenant exercises its option as to any Extension Term,
all provisions of this Lease shall apply during each Extension Term except the
Annual Rent and Monthly Installments of Annual Rental which shall be in
accordance with Section 3, above.

 

SECTION 7

UTILITIES

 

From and after Lease Commencement, Tenant shall make arrangements with each
utility company and public body to provide, in Tenant's name, gas, electricity,
water, sewer and telephone necessary for Tenant's use of the Premises. Tenant
shall pay directly to the companies furnishing utility service the cost of all
service connection fees and the cost of all utilities consumed throughout the
Term. If the water and/or sewer service is not separately metered, Landlord
shall pay the water and/or sewer bills for the Property, and Tenant shall pay to
Landlord its Tenant’s Percentage of the cost thereof within 30 days receipt of
invoice from Landlord. In the event that Tenant fails to pay in a timely manner
any sum required under this Section, Landlord shall have the right, but not the
obligation, to pay any such sum. Any sum so paid by Landlord shall be deemed to
be owed by Tenant to Landlord and due and payable as Additional Rent within ten
(10) business days after written demand is received by Tenant.

 

Tenant's obligations for payment of the costs incurred for utilities which serve
the Premises prior to the termination of this Lease shall survive such
termination.

 

6

 



 

SECTION 8

TAXES

 

(a)          Tenant shall be liable for Taxes levied against personal property,
trade fixtures, and tenant improvements placed by Tenant in the Premises. If any
such Taxes based on the personal property or trade fixtures placed by Tenant in
the Premises are levied against Landlord or Landlord's property and if Landlord
elects to pay the same or if the assessed value of Landlord's property is
increased by inclusion of personal property and trade fixtures placed by Tenant
in the Premises and Landlord elects to pay the Taxes based on such increase,
Tenant shall pay to Landlord, within fifteen (15) days of Tenant’s receipt of a
written demand therefor (along with a copy of the applicable tax bill), that
part of such Taxes for which Tenant is liable hereunder.

 

(b)          Landlord shall pay, at its sole cost and expense, all Taxes
currently assessed against the Building and the Property and Taxes levied
against any improvements placed by or on behalf of Landlord in, on or about the
Building, the Property or the Premises.

 

(c)          If Tenant should fail to pay any Taxes required to be paid by
Tenant hereunder, in addition to any other remedies provided herein, Landlord
may, if it so elects, pay such Taxes. Any sum so paid by Landlord shall be
deemed to be owed by Tenant to Landlord and due and payable as Additional Rent
within fifteen(15) days after written demand is received by Tenant.

 

SECTION 9

COMMON AREAS AND OPERATING EXPENSES

 

(a)          In addition to the use of the Premises, Tenant, its employees, and
business invitees shall have the right to use the Common Areas in common with
Landlord and other tenants of the Property, their employees, and business
visitors, if any, subject to Landlord’s rights hereunder. Tenant shall not
obstruct Landlord’s access to the Common Areas or use them for any purpose other
than their customary or intended purposes.

 

(b)          Landlord shall manage and maintain the Common Areas at Landlord’s
expense, all in such manner as Landlord, in its sole discretion, may, from time
to time, reasonably determine, and Landlord shall have the sole right and
exclusive authority to employ and discharge all personnel with respect thereto
Subject to reasonable prior written notice to Tenant (and, as reasonably
requested by Tenant, scheduling with Tenant), Landlord hereby expressly reserves
the right to close temporarily all or any portion of the Common Areas for the
purpose of making repairs, changes or alterations thereto or performing
necessary maintenance in connection with any emergency or for any other
commercially reasonable purpose whatsoever, whether such purpose is similar or
dissimilar to the foregoing; provided, however, no prior notice or scheduling
shall be required in connection with an emergency. If the size, area, level,
location, or arrangement of such Common Areas or the type of facilities at any
time forming a part thereof be changed, altered, rearranged, or diminished,
Landlord shall not be subject to any liability therefor, nor shall Tenant be
entitled to any compensation or diminution or abatement of Rent therefor, nor
shall such alteration, rearrangement, revocation, change, or diminution of such
Common Areas be deemed a constructive or actual eviction or otherwise be grounds
for terminating or modifying this Lease; provided, however, no such changes,
alterations, rearrangements or diminution shall materially and adversely
interfere with Tenant’s permitted use of or access to the Premises or materially
increase Tenant’s obligations under this Lease.

 

 

7

 

 

SECTION 10

 

ADDITIONS TO THE BUILDING

 

Landlord shall have the exclusive right to use all or any part of the roof and
exterior walls of the Building for any purpose;, however, no such use shall
materially and adversely interfere with Tenant’s permitted use of or access to
the Premises or materially increase Tenant’s obligations under this Lease;
provided, further, Landlord shall not be permitted to build additional stories
on the Building in which the Premises is located and/or to build adjoining the
same. Subject to the foregoing and the other terms set forth herein and except
as otherwise expressly provided herein: (a) Landlord shall be permitted to erect
and maintain in connection with any construction, temporary scaffolds and other
aids to construction on the exterior of the Building; (b) Landlord shall have
access to the Premises that may be necessary or desirable to perform such work;
and (c) Tenant shall not be entitled to any abatement of Rent on account
thereof.

 

SECTION 11

RESTRICTIONS ON USE; COMPLIANCE WITH LAW

 

(a)          Tenant shall not use or permit the Premises, or any part thereof,
to be used for any purpose other than general office use and medical treatments
relating to Tenant’s business. Furthermore, no use of the Premises shall be made
or permitted to be made that shall result in: (i) waste of the Premises, or any
part thereof; (ii) a public or private nuisance that may disturb the quiet
enjoyment of Landlord or other tenants of the Property; (iii) except as set
forth above; improper, unlawful or objectionable use including sale, storage, or
preparation of food, alcoholic beverages, or materials generating an odor on the
Premises; or (iv) noises or vibrations that may disturb the Landlord or other
tenants.. Tenant shall comply, at its own expense, with all restrictive
covenants and governmental regulations and statutes affecting the Premises and
Tenant's use thereof either now or in the future; provided, however, Landlord
shall obtain Tenant’s prior written approval (not to be unreasonably withheld)
of any restrictive covenants that will be binding on the Premises and/or Tenant
and to be recorded after the date hereof.

 

8

 

 

(b)          After Lease Commencement, Tenant, at Tenant’s expense, shall comply
with all laws, ordinances, and regulations of federal, state, and local
authorities, including, but not limited to, Tenant’s use of the Premises and
with the recorded covenants, conditions, and restrictions, regardless of when
they become effective, including, without limitation, all applicable federal,
state, and local laws, ordinances, or regulations pertaining to air and water
quality, Hazardous Material, waste disposal, air emissions, and other
environmental matters, all zoning and other land use matters, utility
availability, and with any direction of any public officer or officers, pursuant
to law, which shall impose any duty upon Landlord or Tenant with respect to the
use or occupation of the Premises; provided, however, Landlord shall be solely
responsible for any required structural upgrades or repairs and capital
improvements required as a result thereof; provided, further, Landlord shall
obtain Tenant’s prior written approval (not to be unreasonably withheld) of any
restrictive covenants, conditions, and restrictions that will be binding on the
Premises and/or Tenant and to be recorded after the date hereof .

 

(c)          As used in this Lease, the term “Hazardous Materials” shall mean
and include: (a) any hazardous or toxic wastes, materials or substances and
other pollutants or contaminants, which are or become regulated by any
Environmental Laws (defined below); (b) petroleum, petroleum by-products,
gasoline, diesel fuel, crude oil or any fraction thereof; (c) asbestos and
asbestos-containing materials, in any form, whether friable or non-friable; (d)
polychlorinated biphenyls; (e) radioactive materials; (f) lead and
lead-containing materials; (g) any other material, waste or substance displaying
toxic, reactive, ignitable or corrosive characteristics, as all such terms are
used in their broadest sense, and are defined or become defined by any
Environmental Law; or (h) any materials which cause or threatens to cause a
nuisance upon or waste to any portion of the Property or any surrounding
property, or poses or threatens to pose a hazard to the health and safety of
persons on the Premises, any other portion of the Property or any surrounding
property. For purposes of this Lease, the term "Hazardous Materials" shall not
include nominal amounts of ordinary household cleaners, office supplies and
janitorial supplies which are not actionable under any Environmental Laws.

 

(d)          Tenant shall not be entitled to use or store any Hazardous
Materials on, in, or about any portion of the Premises and the Property without,
in each instance, obtaining Landlord's prior written consent thereto. If
Landlord, in its sole discretion, consents to any such usage or storage, then
Tenant shall be permitted to use and/or store only those Hazardous Materials
that are necessary for Tenant's business that are expressly approved by Landlord
in writing, and Tenant shall disclose all such Hazardous Materials in a HazMat
Certificate to be executed by Tenant in a form and with information reasonably
specified by Landlord. Any such usage and storage may only be to the extent of
the quantities of Hazardous Materials as specified in the then-applicable HazMat
Certificate as expressly approved by Landlord. In all events, such usage and
storage must at all times be in full compliance with any and all local, state
and federal environmental, health and/or safety-related laws, statutes, orders,
standards, courts' decisions, ordinances, rules and regulations (as interpreted
by judicial and administrative decisions), decrees, directives, guidelines,
permits or permit conditions, currently existing and as amended, enacted, issued
or adopted in the future which are or become applicable to Tenant or all or any
portion of the Premises, including, but not limited to, the Resource
Conservation and Recovery Act, the Toxic Substances Control Act, the
Comprehensive Environmental Response, Compensation and Liability Act ("CERCLA"
or "Superfund"), the Clean Air Act, and the Clean Water Act (collectively, the
"Environmental Laws") and in compliance with reasonable recommendations of
Landlord's consultants. Tenant agrees that any changes to the type and/or
quantities of Hazardous Materials specified in the most recent HazMat
Certificate may be implemented only with the prior written consent of Landlord,
which consent may be given or withheld in Landlord's sole discretion. Tenant
shall not be entitled nor permitted to install any tanks under, on or about the
Premises for the storage of Hazardous Materials without the express written
consent of Landlord, which may be given or withheld in Landlord's sole
discretion. Landlord shall have the right, in Landlord's sole discretion, at all
times during the Term of this Lease, and upon giving reasonable notice to
Tenant, to (i) inspect the Premises, (ii) conduct tests and investigations to
determine whether Tenant is in compliance with the provisions of this Section 11
or to determine if Hazardous Materials are present in, on or about the Property,
(iii) request lists of all Hazardous Materials used, stored or otherwise located
on, under or about any portion of the Premises and/or the Common Areas, and (iv
require Tenant to complete a survey of its use, storage and handling of
Hazardous Materials in the Premises, using a form and following procedures
designated by Landlord, in Landlord's reasonable discretion (the "Survey"). If,
as a result of an inspection, test or survey, Landlord reasonably determines
that Tenant has stored Hazardous Materials on the Premises or Property, other
than those disclosed in the Initial HazMat Certificate, and that safety,
security or compliance measures are necessary, Tenant shall within thirty (30)
days after written request by Landlord perform such measures, at Tenant's sole
cost and expense. The aforementioned rights granted herein to Landlord and its
representatives shall not create (a) a duty on Landlord's part to inspect, test,
investigate, monitor or otherwise observe the Premises or the activities of
Tenant and Tenant Parties with respect to Hazardous Materials, including,
without limitation, Tenant's operation, use and any remediation relating
thereto, or (b) liability on the part of Landlord and its representatives for
Tenant's use, storage, disposal or remediation of Hazardous Materials, it being
understood that Tenant shall be solely responsible for all liability in
connection therewith.

 

9

 

 

(e)          Tenant shall give to Landlord prompt verbal and follow-up written
notice of any spills, releases, discharges, disposals, emissions, migrations,
removals or transportation of Hazardous Materials, on, under or about any
portion of the Premises or in any Common Areas; provided that Tenant has actual
knowledge of such event(s). Tenant, at its sole cost and expense, covenants and
warrants to promptly investigate, clean up, remove, restore and otherwise
remediate (including, without limitation, preparation of any feasibility studies
or reports and the performance of any and all closures) any spill, release,
discharge, disposal, emission, migration or transportation of Hazardous
Materials arising from or related to the intentional or negligent acts or
omissions of Tenant or Tenant Parties such that the affected portions of the
Property and any adjacent property are returned to the condition existing prior
to the appearance of such Hazardous Materials. Any such investigation, clean up,
removal, restoration and other remediation shall only be performed after Tenant
has obtained Landlord's prior written consent, which consent shall not be
unreasonably withheld so long as such actions would not potentially have a
material adverse long-term or short-term effect on any portion of the Property.
Notwithstanding the foregoing, Tenant shall be entitled to respond immediately
to an emergency without first obtaining Landlord's prior written consent.
Tenant, at its sole cost and expense, shall conduct and perform, or cause to be
conducted and performed, all closures as required by any Environmental Laws or
any agencies or other governmental authorities having jurisdiction thereof with
respect to environmental conditions for which Tenant is responsible hereunder.
If Tenant fails to so promptly investigate, clean up, remove, restore, provide
closure or otherwise so remediate, Landlord may, but without obligation to do
so, take any and all steps reasonably necessary to rectify the same, and Tenant
shall reimburse Landlord, within ten (10) business days after its receipt of a
written demand, for all reasonable, out-of-pocket costs and expenses to Landlord
of performing investigation, clean up, removal, restoration, closure and
remediation work. All such work undertaken by Tenant, as required herein, shall
be performed in such a manner so as to enable Landlord to make full economic use
of the Premises and other portions of the Property after the satisfactory
completion of such work.

 

10

 

 

(f)          In addition to Tenant's other indemnity obligations under this
Lease, Tenant agrees to, and shall, protect, indemnify, defend (with counsel
reasonably acceptable to Landlord) and hold Landlord and the other Indemnified
Parties (as defined below in Section 20) harmless from and against any and all
loss, cost, damage, liability or expense (including, without limitation,
diminution in value of any portion of the Premises or the Property, damages for
the loss of or restriction on the use of rentable or usable space, and from any
adverse impact of Landlord's marketing of any space within the Property) arising
at any time during or after the term of this Lease in connection with or related
to, directly or indirectly, the use, presence, transportation, storage,
disposal, migration, removal, spill, release or discharge of Hazardous Materials
on, in or about any portion of the Property as a result directly or indirectly)
of the intentional or negligent acts or omissions of Tenant or Tenant Parties.
Neither the written consent of Landlord to the presence, use or storage of
Hazardous Materials in, on, under or about any portion of the Property, nor the
strict compliance by Tenant with all Environmental Laws, shall excuse Tenant
from its obligations of indemnification pursuant hereto. Tenant shall not be
relieved of its indemnification obligations under the provisions of this Section
11 due to Landlord's status as either an "owner" or "operator" under any
Environmental Laws.

 

(a)          Landlord hereby represents and warrants to Tenant that to the best
of Landlord’s knowledge, the Premises do not contain any Hazardous Materials and
Landlord has not received any notices from any governmental authorities
identifying the presence of any Hazardous Materials in, under or about the
Property in violation of Environmental Laws.

 

(b)          Tenant's and Landlord's obligations and liabilities pursuant to the
provisions of this Section 11 shall survive the expiration or earlier
termination of this Lease. If it is determined by Landlord that the condition of
all or any portion of the Premises and/or Property is not in compliance with the
provisions of this Lease with respect to Hazardous Materials, including, without
limitation, all Environmental Laws at the expiration or earlier termination of
this Lease, then Landlord may require Tenant to hold over possession of the
Premises until Tenant can surrender the Premises to Landlord in the condition in
which the Premises existed as of the Commencement Date and prior to the
appearance of such Hazardous Materials except for Hazardous Materials conditions
not caused by Tenant or Tenant Parties and further except for reasonable wear
and tear, including without limitation, the conduct or performance of any
closures as required by any Environmental Laws. For purposes hereof, the term
"reasonable wear and tear" shall not include any deterioration in the condition
or diminution of the value of any portion of the Property in any manner
whatsoever related to, directly or indirectly, Hazardous Materials. Any such
holdover by Tenant will be with Landlord's consent, will not be terminable by
Tenant in any event or circumstance and will otherwise be subject to the
provisions of Section 42 of this Lease.

 

11

 

 

SECTION 12

SERVICES, REPAIRS, AND MAINTENANCE BY TENANT

 

Except as set forth below, Tenant shall at all times at its own expense keep and
maintain the non-structural, interior elements of the Premises in good order and
repair, and in a neat, safe, clean and orderly condition, including, but not
limited to, making all nonstructural ordinary and extraordinary, foreseen and
unforeseen, repairs and replacements to the Premises under Landlord's
supervision including, without limitation, repairs and replacements to the
plumbing and electrical (but excluding electrical wiring serving the Premises or
within the Premises), apparatus therein, and to the window glass within the
Premises; provided, however, Tenant shall not be responsible to repair any
damage to the Premises caused by Landlord or its agents, contractors, employees
or invitees (the responsibility for which shall be Landlord’s responsibility
hereunder). Tenant shall not overload the electrical wiring serving the Premises
or within the Premises, and will install at its own expense under Landlord's
supervision, but only after obtaining Landlord's written approval (not to be
unreasonably withheld), any additional electrical wiring which may be required
in connection with the Premises.

 

Except as caused by the negligent or intentional act or omission of Tenant,
Tenant shall have no responsibility to make any HVAC, elevator maintenance and
repairs, which shall be the obligation of the Landlord under this Lease.

 

Tenant will repair promptly at its own expense by or under the direction of
Landlord any damage (whether structural or nonstructural) to the Premises or the
Building caused by Tenant, its agents, servants and employees, including, but
not limited to, any construction or alterations performed by Tenant or by
bringing into the Premises or on the Property any property for Tenant's use, or
by the installation or removal of such property, regardless of fault or by whom
such damage shall be caused, unless solely by the negligence or willful
misconduct of Landlord or its contractors or subcontractors or its or their
agents or employees.

 

Tenant shall supply to the Premises and shall be solely responsible, at its own
cost and expense, for the following:

 

(a)          janitorial service and supplies, including cleaning the Premises;

 

(b)          trash removal;

 

(c)          hot water and water treatment;

 

12

 

 

(d)          interior and exterior window cleaning, and repair and replacement
of any glass (including windows) serving all or a part of the Premises;

 

(e)          extermination services;

 

(f)          restroom supplies;

 

(g)          light bulbs and ballasts;

 

(h)          maintain a reasonable minimum temperature in order to properly
maintain and protect the Building and its components;

 

(i)          security to the Premises;

 

(j)          interior lighting; and

 

(k)         telephone, internet and data lines, and related service, and
installation and maintenance of same.

 

Tenant shall have no right to direct or instruct any of Landlord's contractors,
subcontractors, agents or employees, except with the prior written agreement of
Landlord.

 

In the event Tenant fails in the performance to Landlord's satisfaction of any
of its obligations under this Lease, and such failure continues for a period of
ten (10) days after written notice from Landlord (except that in an emergency no
notice shall be required), Landlord, in addition to Landlord's other remedies
under this Lease, at or in equity, may (but shall not be obligated to do so)
cure such default on behalf of Tenant, and Tenant shall reimburse Landlord, as
Additional Rent, within ten (10) business days of its receipt of a written
demand, for any reasonable, actual, out-of-pocket sums paid or costs incurred
during curing such default and the late charge specified under Section 4 shall
accrue from the expiration of such 10-business day period until it is reimbursed
therefor.

 

Tenant understands and acknowledges that one or more of the aforesaid services
or utilities may be suspended or reduced by reason of accident, emergency or
reason specified in Section 15, or for repairs, alterations, replacements, or
improvements which in the reasonable judgment of Landlord are desirable or
necessary to be made. Except as expressly set forth herein, no such interruption
or suspension of services or utilities shall be deemed an eviction or
disturbance to Tenant's use and enjoyment of the Premises or any part thereof,
nor shall any such interruption or suspension of services or utilities render
Landlord liable to Tenant for damages.

 

Tenant hereby acknowledges that Landlord shall have no obligation whatsoever to
provide guard service or other security measures for the benefit of the Premises
or the Property, and Landlord shall have no liability to Tenant due to its
failure to provide such services. Tenant assumes all responsibility for the
protection of Tenant, its agents, employees, contractors and invitees and the
property of Tenant and of Tenant's agents, employees, contractors and invitees
from acts of third parties. Nothing herein contained shall prevent Landlord, at
Landlord's sole option and cost, from implementing reasonable security measures
for the Property or any part thereof, in which event Tenant shall participate in
such security measures.

 

13

 

 

SECTION 13

REPAIRS BY LANDLORD

 

Except as set forth in Section 12 above, Landlord shall make all structural
repairs, including, but not limited to, structural columns and floors (excluding
floor coverings, such as carpet and floor tile) of the Premises, the roof and
roof membrane of the Building, the load bearing and exterior walls of the
Building (excluding glass), foundation, floor slab, footings and underground
utilities, provided Tenant gives Landlord written notice specifying the need for
and nature of such repairs.

 

If by reason of the negligence or willful misconduct of Landlord, its agents,
servants or employeesor the failure of Landlord to comply with all of its
obligations hereunder (including, without limitation, this Section 13 and
Section 11(g) above), twenty percent (20%) or more of the rentable floor area of
the Building shall be rendered untenantable, the Annual Rent and Additional Rent
shall be abated proportionally as to the portion of the Premises rendered
untenantable while it is untenantable, except such abatement shall not apply to
the extent of any business interruption insurance required to be maintained by
Tenant under Section 21.

 

Except as provided herein, Landlord shall have no liability to Tenant by reason
of any inconvenience, annoyance, interruption, or injury to business arising
from the making of any repairs or changes which Landlord is required or
permitted by this Lease to make, or by any other tenant's lease or required by
law to make in or to any portion of the Premises, Building or Common Areas.

 

If, without Landlord's prior consent, Tenant performs or permits to be performed
any alterations, additions, improvements, changes, affixations of chattels, or
other work which affects the structural portions of the Premises and/or the roof
of the Building or which affects the structural integrity of the Building, such
action by Tenant shall release and discharge Landlord as of the commencement of
such alteration, addition, improvement, affixation, or other work of and from
such repair obligation. Thereafter, Tenant agrees to be solely responsible under
Landlord's supervision for the maintenance, repair, and replacement of any or
all such structural portions and/or roof which have been affected as aforesaid,
and Tenant shall commence promptly after demand by Landlord to make all such
repairs and replacements and proceed diligently to complete them. In the event
Tenant shall fail in the performance, to Landlord's reasonable satisfaction, of
such responsibilities, Landlord, in addition to Landlord's other remedies under
this Lease, at law or in equity, may (but shall not be obligated to do so) cure
such failure on behalf of Tenant without any liability of Landlord for damage to
Tenant’s fixtures or other property or to Tenant’s business by reason thereof,
and Tenant shall reimburse Landlord, as Additional Rent, within ten (10)
business days of Tenant’s receipt of a written demand, for sums paid or costs
incurred in curing such failure and the late charge specified under Section 4
shall accrue from the expiration of such 10-business day period until Landlord
is reimbursed therefor. For the purpose of the foregoing, if Tenant performs or
permits to be performed any such alterations, additions, improvements, changes,
affixations, or other work in a manner not consistent with Landlord's prior
consent thereto, such work shall be deemed to have been performed without
Landlord's consent.

 

14

 

 

SECTION 14

PLACEMENT OF HEAVY EQUIPMENT

 

Tenant shall not place a load upon any floor of the Premises exceeding the floor
load per square foot area which such floor was designed to carry or which may be
allowed by law.

 

SECTION 15

FORCE MAJEURE

 

This Lease and the obligation of Tenant to pay Rent hereunder and perform all of
the other covenants and agreements hereunder on the part of Tenant to be
performed shall not be affected, impaired or excused because Landlord is unable
to fulfill any of its obligations under this Lease or is unable to supply, or is
delayed in supplying, any service to be supplied by it under the terms of this
Lease or is unable to make, or is delayed in making, any repairs, additions,
alterations, or decorations, or is unable to supply or is delayed in supplying,
any equipment or fixtures, if Landlord is prevented or delayed or otherwise
hindered from doing so by reason of any outside cause whatsoever, including,
without limitation, acts of God; fire; earthquake; flood; explosion; action of
the elements; declared or undeclared war; riots; civil disturbances; inability
to procure or a general shortage of labor, equipment, energy, materials, or
supplies in the open market; breakage or accident to machinery; partial or
entire failure of utilities; failure of transportation; strikes; lockouts;
action of labor unions; condemnation; injunction; court order or decree;
governmental preemption; any rule, order or regulation of any department or
subdivision of any government agency; or the conditions of supply and demand
which have been or are affected by war or other emergency. Similarly, Landlord
shall not be liable for any interference with any services supplied to Tenant by
others. Nothing contained in this Section shall be deemed to impose any
obligation on Landlord not expressly imposed by other provisions of this Lease.
Notwithstanding the foregoing, except for Tenant's obligation to pay rent or any
other sums owed to Landlord hereunder, Tenant shall not be liable to Landlord
for any delay in the performance of its obligations under this Lease to the
extent and for the time such delay is made impossible by reason of any cause
listed above whatsoever. Tenant shall take all reasonable efforts to comply with
the performance of its obligations under this Lease as soon as Tenant is once
again able to do so under the circumstances.

 

SECTION 16

FURNITURE

 

During the Original Term of this Lease and the Extension Term, Tenant shall have
the use (but not ownership), without further charge, of the following items
located in the Premises at Lease execution:

 

15

 

 

1.          The cubicles and file cabinets located on the second floor

2.          The furniture located in the reception lobby of the first floor

3.          The large conference room table located in the first floor large
conference room.

 

SECTION 17

SURRENDER OF PREMISES

 

(a)          At the expiration or earlier termination of the Term of this Lease,
Tenant shall peaceably surrender the Premises in broom clean condition and good
order and repair and otherwise in the same condition as the Premises were upon
the commencement of this Lease, except (i) ordinary wear and tear; and (ii)
damage by fire or other casualty.

 

(b)          If Landlord elects, in connection with its consent thereto or
approval thereof, to require that alterations, installations, changes,
replacements, additions, or improvements made by or on behalf of Tenant to the
Premises after the Lease Commencement be removed at the termination of this
Lease, Tenant hereby agrees to cause the same to be removed at its sole cost and
expense. If Tenant fails to remove the same, Landlord may cause them to be
removed at Tenant's expense, and Tenant hereby agrees to reimburse Landlord for
the reasonable, out-of-pocket cost of such removal together with all and any
damages which Landlord may suffer and sustain by reason of failure of Tenant to
remove the same. At Landlord's election, any or all of the alterations,
installations, changes, replacements, additions to, or improvements made by
Tenant upon the Premises shall remain at the termination of this Lease and not
be removed. Tenant shall surrender to Landlord all keys for the Premises at the
place then fixed for the payment of Rent and shall notify Landlord in writing of
all combinations of locks, safes, and vaults, if any, in the Premises. Tenant's
obligation to observe and perform the covenants set forth in this Section shall
survive the expiration or earlier termination of this Lease.

 

(c)          At the termination of this Lease, and except as otherwise provided
in subsection 17(b) above, Tenant shall immediately remove all property which it
owns and is permitted to remove from the Premises under the provisions of this
Lease, and failing to do so, Landlord at its option may either (i) cause that
property to be removed at the risk and expense of Tenant (both as to loss and
damage), and Tenant hereby agrees to pay all reasonable, out-of-pocket costs and
expenses incurred thereby, including sums paid to store the property elsewhere
and the cost of any repairs to the Premises caused by the removal of the
property, or (ii) upon fifteen (15) days' written notice to Tenant, which the
parties agree is commercially reasonable, sell at public or private sale any or
all such property, whether exempt or not from sale under execution or attachment
(such property being deemed charged with a lien in favor of Landlord for all
sums due hereunder), with the proceeds to be applied as set forth in subsection
28(a), or (iii) at Landlord's option, title shall pass to Landlord.

 

16

 

 

SECTION 18

ABANDONING THE PREMISES OR PERSONAL PROPERTY

 

Tenant shall not permanently vacate or abandon the Premises (without intent to
return or to Transfer) at any time during the Term of this Lease, but if Tenant
does permanently vacate or abandon the Premises or is dispossessed by process of
law, any personal property belonging to Tenant and left on the Premises may, at
the option of Landlord, be deemed to have been abandoned by Tenant, and the
provisions of subsection 17(c) shall apply.

 

SECTION 19

QUIET ENJOYMENT

 

Landlord warrants that Tenant shall be granted peaceable and quiet enjoyment of
the Premises free from any eviction or interference by Landlord if Tenant pays
the Annual Rent and Additional Rent provided herein, and otherwise fully
performs the terms, covenants and conditions imposed herein.

 

SECTION 20

INDEMNIFICATION AND WAIVER OF CLAIM

 

Tenant hereby agrees to indemnify, defend and hold harmless Landlord and its
board of directors, officers, employees, partners, members, managers, agents,
contractors, and lenders (said Persons and entities are hereinafter collectively
referred to as the "Indemnified Parties") and save them harmless from and
against any and all liability, cost, damage, claims, loss of rents, liens,
judgments, penalties, fines, settlement costs, investigation costs, cost of
consultants and experts, attorneys fees, court costs and other legal expenses,
effects of environmental contamination, cost of environmental testing, removal,
remediation and/or abatement of Hazardous Materials (as said term is defined
above), insurance policy deductibles and other expenses (hereinafter
collectively referred to as "Damages") arising out of or related to an
Indemnified Matter (as defined below). For purposes of this Section, an
"Indemnified Matter" shall mean any matter for which one or more of the
Indemnified Parties incurs liability or Damages if the liability or Damages
arise out of, are related to or involve, directly or indirectly, (a) Tenant's or
its employees', agents', contractors' or invitees' (all of said persons or
entities are hereinafter collectively referred to as "Tenant Party") use or
occupancy of the Premises or the Property, (b) any negligence or willful
misconduct of a Tenant Party, (c) Tenant's failure to perform any of its
obligations under the Lease, (d) the existence, use or disposal of any Hazardous
Material brought on to the Property by a Tenant Party or (e) any other matters
for which Tenant has agreed to indemnify Landlord or other Indemnified Parties
pursuant to any other provision of this Lease. Tenant's obligations hereunder
shall include, but shall not be limited to (f) compensation the Indemnified
Parties for Damages arising out of Indemnified Matters within ten (10) business
days after written demand from an Indemnified Party, and (g) providing a
defense, with counsel reasonably satisfactory to the Indemnified Party, at
Tenant's sole expense, within ten (10) business days after written demand from
the Indemnified Party, of any claims, action or proceeding arising out of or
relating to an Indemnified Matter whether or not litigated or reduced to
judgment and whether or not well founded. If Tenant is obligated to compensate
an Indemnified Party for Damages arising out of an Indemnified Matter, Landlord
shall have the immediate and unconditional right, but not the obligation,
without notice or demand to Tenant, to pay the damages, and Tenant shall, upon
ten (10) business days' advance written notice from Landlord, reimburse Landlord
for the costs incurred by Landlord. By way of example, and not limitation,
Landlord shall have the immediate and unconditional right to cause any damages
to the Common Areas, another tenant’s premises or to any other part of the
Property to be repaired and to compensate other tenants of the Property or other
persons or entities for Damages arising out of an Indemnified Matter. The
Indemnified Parties need not first pay any Damages to be indemnified hereunder.
This indemnity is intended to apply to the fullest extent permitted by
applicable law. Tenant's obligations under this Section shall survive the
expiration or termination of this Lease unless specifically waived in writing by
Landlord after said expiration or termination. Notwithstanding anything above to
the contrary, Tenant shall have no obligation to indemnify, defend or hold
harmless Landlord or the other Indemnified Parties if the liability, loss, cost,
damage, claim, etc. is caused by the negligence or intentional act or omission
of Landlord or any of the other Indemnified Parties or their breach of
Landlord’s obligations under this Lease.

 

17

 

 

Tenant hereby agrees that Landlord shall not be liable for injury to Tenant's
business or any loss of income therefrom or for loss of or damage to the
merchandise, Tenant improvements, fixtures, furniture, equipment, computers,
files, automobiles or other property of Tenant, Tenant's employees, agents,
contractors or invitees, or any other person in or about the Property, nor shall
Landlord be liable for injury to the person of Tenant, Tenant's employees,
agents, contractors or invitees, whether such damage or injury is caused by or
results from any cause whatsoever, including, but not limited to, theft,
criminal activity at the Property, negligent security measures, bombings or bomb
scares, Hazardous Materials, fire, steam, electricity, gas, water or rain,
flooding, breakage of pipes, sprinklers, plumbing, air conditioning or lighting
fixtures, or from any other cause, whether said damage or injury results from
conditions arising upon the Premises or upon other portions of the Property, or
from other sources or places, or from new construction or the repair, alteration
or improvement of any part of the Property, unless the cause of the damage or
injury arises out of Landlord's or its employees', agents' or contractors'
negligent or intentional acts, willful misconduct or breach of its obligations
hereunder. Landlord shall not be liable for any damages arising from any act or
neglect of any employees, agents, contractors or invitees of any other tenant,
occupant or user of the Property, nor from the failure of Landlord to enforce
the provisions of the lease of any other tenant of the Property.Tenant, as a
material part of the consideration to Landlord hereunder, hereby, except to the
extent arising out of, caused by or related to Landlord's breach of this Lease,
Landlord’s negligence or intentional acts or the negligence or intentional acts
of its employees, agents or contractors, and Hazardous Materials existing prior
to Lease Commencement: (a) assumes all risk of damage to Tenant's Property or
business or injury to persons in, upon or about the Property arising from any
cause; and (b) waives all claims in respect thereof against Landlord, its
employees, agents or contractors

 

Landlord shall indemnify, defend, protect, and hold harmless Tenant and the
Tenant Parties from any and all Damages incurred in connection with or arising
from any cause in, on or about the Building, which arise out of or are caused by
the gross negligence or willful misconduct of Landlord or any Landlord Party.
Notwithstanding the foregoing, Landlord’s indemnity of Tenant shall not apply to
any Damages to the extent resulting from the negligence, willful misconduct of
or breach of this Lease by Tenant or the Tenant Parties.

 

18

 

 

Notwithstanding anything to the contrary herein contained, Landlord and Tenant
do mutually each release and discharge the other, and all persons against whom
their insurance company or companies would have a right or claim by virtue of
subrogation, of and from all suits, claims, and demands whatsoever, for loss or
damage to the property of the other, even if caused by or occurring through or
as a result of any negligent act or omission of the party released hereby or its
contractors, subcontractors, agents, or employees, so long as and to the extent
that such loss or damage is covered by insurance benefitting the party suffering
such loss or damage or was required to be so covered under this Lease. Each
party further agrees that each will cause its policies of insurance to be so
written as to include a waiver of subrogation by causing such policies to
contain a clause in substantially the following form:

 

“It is hereby stipulated that this insurance shall not be invalidated should the
insured or any of them waive in writing prior to a loss any or all right of
recovery against any person or entity for loss occurring to the property
described herein.”

 

If either party shall elect to be a self-insurer of its property to the extent
permitted by this Lease, such waiver of subrogation shall be applicable thereto
to the same extent as if any loss or damage were covered by insurance.

 

The provisions of this Section shall survive the termination or earlier
expiration of the Term of this Lease.

 

SECTION 21

INSURANCE

 

(a)          Tenant will keep in force with companies licensed to do business in
the State of Maryland and which have a policyholder's rating of A- or better
from Best's Key Rating Guide and Supplemental Service, Property Casualty (or
comparable insurance rating service), at Tenant's expense at all times during
the Term of this Lease and during such other times as Tenant occupies the
Premises or any part thereof:

 

(i)          Commercial general liability policy of insurance written, which
protects Tenant and Landlord (as an additional insured) against claims for
bodily injury, personal injury and property damage based upon, involving or
arising out of the ownership, use, occupancy or maintenance of the Premises
and/or Property and all areas appurtenant thereto. Such insurance shall be on an
occurrence basis providing single-limit coverage in an amount not less than
Three Million Dollars ($3,000,000.00) per occurrence with an "additional
Insured-Managers and Landlords of Premises Endorsement" (or otherwise provide
for such coverage) and contain coverage for bodily injury or property damage
caused by heat, smoke or fumes from fire. The Three Million Dollars
($3,000,000.00) per occurrence limit may be satisfied through a combination of
commercial general liability and umbrella coverage. The commercial general
liability policy shall not contain any intra-insured exclusions as between
insured persons or organizations, but shall include coverage for liability
assumed under this Lease as an "insured contract" for the performance of
Tenant's indemnity obligations under this Lease. If the nature of Tenant's
operation is such as to place any or all of its employees under the coverage of
applicable workers' compensation or similar statutes, Tenant shall also keep in
force, at its own expense, workers' compensation or similar insurance affording
statutory coverage and containing statutory limits; and if the nature of
Tenant’s operation is such as to involve the use of automobiles or other motor
vehicles, Tenant shall also keep in force, at its own expense, automobile
liability insurance with limits no less than One Million Dollars ($1,000,000.00)
per occurrence, which can be satisfied through a combination of automobile
liability and umbrella coverage.

 

19

 

 

(ii)          Special Form property insurance covering the full replacement cost
value of (A) all of Tenant's contents, furniture, furnishings, machinery, such
equipment as is not affixed to the Premises, trade fixtures, and signs, (B)
Tenant's interest in all of the improvements and betterments installed in the
Premises by Tenant, and (C) the furniture and items owned by Landlord and used
by Tenant under Section 16.

 

(iii)          Business interruption insurance with respect to Tenant's loss of
incoming in an amount not to exceed One Million Dollars ($1,000,000).

 

(b)          Before Lease Commencement, Tenant will provide Landlord with
certificates of insurance evidencing the insurance coverages required by this
Section. Failure to provide such certificates of insurance shall not relieve
Tenant of its obligations to obtain and keep in force insurance coverage
required by this Lease.

 

(c)          Tenant shall use commercially reasonable efforts to have its
insurance companies provide thirty (30) days’ notice of cancellation (ten (10)
days in the case of non-payment) to Landlord for all policies of insurance
required to be carried by Tenant under this Section. Excluding the worker's
compensation policy, all such policies shall name Landlord as an additional
insured as its interest may appear. Tenant shall furnish Landlord with renewal
certificates of insurance upon request. All insurance obtained by Tenant shall
be primary to any similar insurance carried by Landlord, whose insurance shall
be considered excess only.

 

(d)          If Tenant shall not comply with its covenants made in this Section,
Landlord, in addition to Landlord's other remedies hereunder, may (but shall not
be obligated to), following five (5) business days advance written notice to
Tenant of its intent to do so, cause insurance as aforesaid to be issued, and in
such event Tenant agrees to pay the premium for such insurance as Additional
Rent within five (5) business days of Landlord's written demand (along with a
copy of the invoice for such premium).

 

(e)          Landlord will keep in force with companies licensed to do business
in the State of Maryland at all times during the term of this Lease:

 

20

 

 

(i)          All Risk property insurance covering the Building, and the
Premises, including all leasehold improvements therein in an amount equal to the
replacement value thereof, exclusive of land;

 

(ii)          Commercial general liability insurance in an amount not less than
One Million Dollars ($1,000,000.00) per occurrence with respect to the Building
and Premises; and

 

(iii)          Rental interruption insurance with respect to Landlord's loss of
income; for a period of twelve (12) months.

 

(f)          If for any reason including, but not limited to, the abandonment of
the Premises, Tenant’s failure to pay any insurance premium, or Tenant’s failure
to occupy the Premises as herein permitted, Tenant fails to provide and keep in
force any or all of the insurance policies set forth in this Section, then in
such event Tenant shall indemnify and hold Landlord and the other Indemnified
Parties harmless against any and all claims, actions, damages, liability, and
expense (including, but not limited to, attorney’s fees) which would have been
covered by such insurance.

 

SECTION 22

EFFECT ON INSURANCE

 

Tenant will not do, omit to do, or suffer to be done or keep or suffer to be
kept anything in, upon or about the Property which will violate the provisions
of Landlord's policies insuring the Premises and the Property against loss or
damage by fire or other hazards (including, but not limited to, public
liability), which will adversely affect Landlord's fire or liability insurance
premium rating or which will prevent Landlord from procuring such policies in
companies acceptable to Landlord. If anything done, omitted to be done, or
suffered to be done by Tenant, or kept or suffered by Tenant to be kept in, upon
or about the Property shall cause the premium rate of fire or other insurance on
the Premises or the Property in companies acceptable to Landlord to be increased
beyond the established rate from time to time fixed by the appropriate
underwriters with regard to the use of the Premises for the purposes permitted
under this Lease or to the Property for the use or uses being made thereof,
Tenant will pay the amount of such increase as Additional Rent within Fifteen
(15) days after receipt of Landlord's written demand (along with a copy of the
insurance company’s invoice therefor) and will thereafter pay the amount of such
increase, as the same may vary from time to time, with respect to every premium
relating to coverage of the Premises and the Property during a period falling
within the Term of this Lease until such increase is eliminated. In addition, if
applicable, Landlord may, at its option rectify the condition existing on the
Property which is causing or is a contributing cause of the increased premium
rate in the event that the Tenant should fail to do so, and Landlord may charge
the cost of such action to Tenant as Additional Rent, payable within fifteen
(15) days after receipt of Landlord's written demand therefor. In determining
whether increased premiums are the result of Tenant's use of the Premises or
elsewhere on the Property, a schedule, issued by the organization setting the
insurance rate on the Premises and the Property, showing the various components
of such rate, shall be conclusive evidence of the several items and charges
which make up the fire insurance on the Premises and the Property.

 

21

 

 

SECTION 23

NOTICE OF ACCIDENT OR CASUALTY

 

To the extent that Landlord does not have actual knowledge thereof, Tenant
covenants that it will give written notice to Landlord of any accident or damage
affecting the Building, Premises or Property, whether such accident or damage is
caused by insured or uninsured casualty, occurring in, on or about the Building,
Premises or the Property promptly following the occurrence of such accident or
damage.

SECTION 24

TOTAL OR PARTIAL DESTRUCTION OF BUILDING

 

(a)          Within thirty (30) days after Landlord becomes aware of any damage
to the Building or Premises from an accident or casualty, Landlord shall notify
Tenant in writing (“Landlord’s Damage Notice”) of the estimated time, in
Landlord’s reasonable judgment, required to substantially complete the repairs
of such damage. Landlord may elect not to rebuild and/or restore the Premises
and/or the Building and instead terminate this Lease by notifying Tenant in
writing of such termination within thirty (30) days after Landlord becomes aware
of such damage, but Landlord may so elect only if one or more of the following
conditions is present: (i) repairs cannot in Landlord’s opinion, as set forth in
Landlord’s Damage Notice, reasonably be completed within one hundred eighty
(180) days after the date Landlord becomes aware of such damage (when such
repairs are made without the payment of overtime or other premiums); or (ii) the
damage is not fully covered by Landlord’s insurance policies obtained or
required to be obtained by Landlord pursuant to this Lease. If Landlord
exercises any of its options to terminate this Lease as provided above in this
Section 24(a): (A) this Lease shall cease and terminate as of the date set forth
in Landlord’s termination notice, which termination date shall be no less than
thirty (30) days and no more than one hundred twenty (120) days after such
termination notice is delivered to Tenant; (B) Tenant shall pay the Annual Rent
and Additional Rent, properly apportioned up to such date of termination and
subject to abatement as provided below; and (C) both parties hereto shall
thereafter be freed and discharged of all further obligations hereunder, except
as provided for in provisions of this Lease which by their terms survive the
expiration or earlier termination of the Lease Term.

 

(b)          Notwithstanding the foregoing, if Landlord estimates that the
restoration period applicable to the Premises (“Restoration Period”) will be
longer than one hundred eighty (180) days after the date of the damage, and
Landlord has not otherwise elected to terminate this Lease pursuant to Section
24(a), Tenant shall have the right to terminate this Lease by giving Landlord
written notice of such termination within ten (10) days after the date Tenant
receives the estimate of the Restoration Period from Landlord. Notwithstanding
the foregoing, if Landlord has not completed the repair and restoration of the
Premises by the expiration of the Restoration Period for any reason other than a
Force Majeure delay (not to exceed ninety (90) days), then Tenant may terminate
this Lease by giving Landlord written notice of such termination within ten (10)
days after the expiration of the Restoration Period (as may extended). Tenant’s
failure to give written notice of termination of the Lease within the time
periods required above shall be deemed Tenant’s waiver of its termination
rights. If Tenant gives written notice of termination of this Lease in
accordance with this Section 24(b), this Lease shall terminate unless Landlord
completes the repair and restoration of the Premises and delivers the same to
Tenant within thirty (30) days after the date Landlord receives Tenant’s written
termination notice.

 

22

 

 

(c)          Notwithstanding the foregoing, if the Premises is damaged or
destroyed during the last six (6) months of this Lease and Landlord’s architect
reasonably estimates, by written notice given to the parties within thirty (30)
days after the date of such damage, that the time required to repair and restore
the Premises exceeds the period of time remaining under the Lease Term, then
either party may terminate this lease by giving written notice of such
termination to the other party within fifteen (15) days after the date of such
notice from Landlord’s architect.

 

SECTION 25

ALTERATIONS

 

Tenant agrees that it will not make any structural alterations, improvements,
additions, repairs, or changes to the interior or exterior of the Premises or
non-structural changes to the exterior of the Building during the Term of this
Lease without in each instance obtaining Landlord's prior written consent, which
consent may be withheld in the sole and absolute discretion of Landlord. Tenant
agrees that it will not make any non-structural alterations, additions, repairs
or changes to the interior of the Building, during the Term of this Lease,
without in each instance obtaining Landlord's prior written consent, which shall
not be unreasonably withheld or delayed. Together with each request for consent,
Tenant shall present to Landlord reasonably detailed plans and specifications
for such proposed alterations, improvements, additions, repairs or changes;
provided, however, approval of such plans and specifications by Landlord shall
not constitute any assumption of responsibility by Landlord for their accuracy
or sufficiency, and Tenant shall be solely responsible for such items.

 

          All alterations, improvements, additions, repairs or changes shall be
done either by or under the direction of Landlord, but at the expense of Tenant;
provided, however, Landlord shall only engage contractors which are
competitively prices and reasonably available to complete the proposed
alterations, improvements, additions or changes. All alterations, improvements,
additions, repairs or changes made by Tenant, shall, unless Landlord gives
notice to Tenant to remove the same, remain upon the Premises at the expiration
or earlier termination of the Term of this Lease and shall become the property
of Landlord immediately upon installation thereof. The same shall remain the
property of Landlord (without any obligation of Landlord to pay compensation
therefor) unless Landlord gives Tenant written notice to remove any or all of
the aforesaid, in which event Tenant shall remove at Tenant's expense such of
the same as may be specified in Landlord's notice to Tenant, and Tenant shall
promptly restore the Premises to the same good order and condition as it was at
the commencement of the Term of this Lease except (i) to the extent the Premises
is not required to be repaired and/or maintained by Tenant, and (ii) damage by
fire or other casualty. Should Tenant fail to do so, Landlord may do so,
collecting, at Landlord's option, the cost and expense thereof from Tenant, as
Additional Rent, within ten (10) business days of Landlord’s written demand
therefor. Landlord consent shall not be required for non-structural alterations
such as partitions, painting, decorating and alterations not exceeding Five
Thousand Dollars ($5,000.00).

 

23

 

 

SECTION 26

MECHANICS' LIENS

 

Tenant and other Tenant Parties shall not do or suffer to be done any act,
matter or thing whereby Landlord's or Tenant's interest in the Premises, or any
part thereof, may be encumbered by any mechanics' lien. Tenant shall discharge
or stay the enforcement by bond or otherwise, within ten (10) business days
after the date Tenant receives written notice of any mechanics' liens filed
against Tenant's interest in the Premises, or any part thereof, purporting to be
for labor or material furnished to Tenant. Landlord may, at its option,
discharge any such mechanics' lien not discharged by Tenant within such ten (10)
business day period, and Tenant, within ten (10) business days of Landlord’s
written demand, shall reimburse Landlord for any such expense incurred by
Landlord. Any monies expended by Landlord shall be deemed Additional Rent,
collectible as such by Landlord and the late charge specified in Section 4 shall
accrue from the sexpiration of such 10-business day period. Landlord shall not
be liable for any labor or materials furnished or to be furnished to Tenant upon
credit, and no mechanics' or other lien for labor or materials shall attach to
or affect the reversionary or other estate or interest of Landlord in and to the
Premises or the Building.

SECTION 27

BREACH OR DEFAULT

 

(a)          Tenant shall have breached this Lease and shall be considered in
default hereunder if (a) Tenant files a petition in bankruptcy or insolvency or
for reorganization under any bankruptcy or insolvency law or act, or makes an
assignment for the benefit of creditors; (b) involuntary proceedings are
instituted against Tenant under any bankruptcy or insolvency law or act (which
are not dismissed within thirty (30) days); (c) Tenant fails to pay any Annual
Rent, Monthly Installment of Annual Rent, or Additional Rent when due (subject
to the cure period set forth below); and (d) Tenant fails to perform or comply
with any of the covenants or conditions of this Lease or the rules and
regulations now or hereinafter established for the Premises, Building or
Property within thirty (30) days after written notice from Landlord, provided
that if such failure cannot reasonably be cured within such thirty (30) days
period, Tenant shall have an additional reasonable time to cure such failure so
long as Tenant promptly commences such cure and diligently pursues such cure to
completion. The preceding notwithstanding, Landlord shall provide written notice
of default to Tenant and Tenant shall have the opportunity to cure any and all
monetary defaults within a reasonable period not to exceed thirty (30) days and
non-monetary defaults within ninety (90) days.

 

(b)          Landlord shall have breached this Lease and shall be considered in
default hereunder if Landlord fails to perform or comply with any of the
covenants or conditions of this Lease within sixty (60) days after written
notice from Tenant, provided that if such failure cannot reasonably be cured
within such sixty (60) day period, Landlord shall have a reasonable time to cure
such failure so long as Landlord promptly commences such cure and diligently
pursues such cure to completion.

 

24

 

 

SECTION 28

EFFECT OF BREACH

 

(a)          In the event of a breach of this Lease as set forth in Section
27(a), Landlord shall have the option to do any of the following in addition to
and not in limitation of any other remedy permitted by law or by this Lease: (i)
following termination of this Lease, to re-enter the Premises, using force if
necessary, to dispossess Tenant and all other occupants from the Premises and to
remove any or all of Tenant's property at the Premises; (ii) thereafter, to
store Tenant's property in a public warehouse or elsewhere at the cost, risk,
and expense of Tenant, without Landlord's being deemed guilty of trespass or
becoming liable for any loss or damage, which may occur on Tenant's property;
and (iii) upon thirty (30) days' written notice to Tenant, which the parties
agree is commercially reasonable, to sell at public or private sale any or all
of said property, whether exempt or not from sale under execution or attachment
(such property being deemed charged with a lien in favor of Landlord for all
sums due hereunder), with the proceeds of sale to be applied: first, to the
costs and expenses of retaking, removal, storage, preparing for sale, and sale
of the property (including reasonable attorneys' fees); and second, to the
payment of any sum due hereunder to Landlord (including Rent, Additional Rent,
charges, and damages, both theretofore and thereafter accruing); and, third, any
surplus to Tenant.

 

(b)          Further, upon the occurrence of any such breach, Landlord, in
addition to any other remedies it may have at law, in equity, by statute, or
under any other provision of this Lease, shall have the right to terminate this
Lease, as well as all right, title, and interest of Tenant hereunder, by giving
to Tenant not less than thirty (30) days' advance written notice of Landlord's
election to cancel and to terminate this Lease. Upon the expiration of the time
fixed in the notice of termination, this Lease and the balance of the Term then
remaining, as well as all of the right, title, and interest of Tenant under this
Lease, shall expire in the same manner and with the same force and effect
(except for the Tenant's liability as hereinafter set forth) as if the
expiration of the time fixed in the notice of termination was the date upon
which the Term would normally have expired. Tenant shall then immediately quit
and surrender the Premises and each and every part thereof to Landlord, and
Landlord may enter upon the Premises, by force, summary proceedings, or
otherwise. In any of such events, Landlord shall be entitled to the benefit of
all provisions of the ordinances and public local laws of the city or county
where the Property is located and of the Public General Laws of the State of
Maryland dealing with the speedy recovery of lands and tenements held over by
tenants or proceedings in forcible entry and detainer. Upon termination of the
Lease and any entry or re-entry by Landlord thereafter, with or without legal
process, Landlord shall also have the right (but not the obligation) to re-let
all or part of the Premises, from time to time, at the risk and expense of
Tenant. No re-entry by Landlord following the termination of this Lease shall be
deemed a release of the Tenant's liability for damages under the provisions of
this Section.

 

(c)          Tenant further agrees (i) if this Lease is terminated by reason of
Tenant's default, or (ii) if Landlord, following any of the foregoing events,
elects to let or re-let the Premises (whether once or more than once during the
remainder of the Term, and upon such conditions as are satisfactory to Landlord)
that Tenant shall, nevertheless, in each instance, remain liable for the
performance of any covenant of this Lease then in default and for all Rent and
all other charges and damages which may be due or sustained before and after the
date of default, together with the cost of seizure and repossession of the
Premises and reasonable attorneys' fees incurred by Landlord as a result of the
breach of this Lease, subject to Landlord's obligation to mitigate its damages.

 

25

 

 

(d)          In any of the events described in the preceding subsection, Tenant
agrees that it will remain liable to Landlord for liquidated damages to be
calculated and paid, at Landlord=’s option, in either of the following ways:

 

(i)          the Rent that, but for the termination of this Lease, would have
become due during the remainder of the Term, less the amount or amounts of rent,
if any, that Landlord shall receive during such period from others to whom the
Premises may be rented net of all reasonable costs and expenses incurred by
Landlord in connection with Tenant’s default, including, but not limited to, the
cost to repair, restore, renovate, or decorate the Premises for a new tenant,
reasonable attorney’s fees, real estate commissions, the cost of any legal
actions against Tenant, in which case liquidated damages shall be computed and
payable in monthly installments, in advance, on the first day of each calendar
month following the termination of this Lease and shall continue until the date
on which the Term would have expired but for such termination; or

 

(ii)          the Rent that, but for the termination of this Lease, would have
become due during the remainder of the Term, less the fair rental value of the
Premises, as reasonably determined by an independent real estate appraiser
selected by Landlord, in which case such liquidated damages shall be payable to
Landlord in one lump sum within ten (10) business days of a written demand and
shall bear interest at the interest rate specified in Section 4 until paid. In
no event shall Landlord be required to account to Tenant for any amounts by
which the fair rental value shall have exceeded the stipulated Rent at the time
of such termination. Liquidated damages shall be payable in accordance with (i)
above unless and until Landlord elects liquidated damages to be paid in
accordance with (ii).

 

(e)          Suit or suits for the recovery of such deficiency or damages or for
a sum equal to any Monthly Installment or Installments of Annual Rent and
Additional Rent and other charges payable hereunder may be brought by Landlord
from time to time, at Landlord's election. Nothing herein contained shall be
deemed to require Landlord to await the date when this Lease or the Term would
have normally expired had there been no such default by Tenant or no such
termination by Landlord.

 

(f)          In connection with any of the Premises re-letting(s), Landlord
shall have the absolute right, without such actions being or being deemed to be
a surrender of its rights or as a termination of this Lease or as a release of
the Tenant's liability hereunder for the balance of the Term or Extension Term,
to let or re-let the Premises for a longer or shorter term than that remaining
after Tenant's default, to lease more or less area than that contained in the
Premises, to lease the Premises together with other premises or property owned
or controlled by Landlord, and to change the character or use of the Premises.

 

26

 

 

(g)          No entry or re-entry by Landlord, whether had or taken under
summary proceedings or otherwise, nor any letting or re-letting shall absolve or
discharge Tenant from liability hereunder. Tenant's liability hereunder, even if
there be no letting or re-letting, shall survive the issuance of any dispossess
warrant, order of court terminating this Lease, or any other termination based
upon Tenant's default. The words "enter", "re-enter", and "re-entry" as used in
this Section and elsewhere in this Lease are not restricted to their technical
legal meanings.

 

(h)          No payment received by Landlord from Tenant after re-entry or the
termination of this Lease in any lawful manner shall reinstate, continue or
extend the Term of this Lease or affect any notice theretofore given to Tenant
by Landlord or operate as a waiver of the right of Landlord to recover
possession of the Premises by proper suit, action, proceedings, or other remedy.

 

(i)           In the event Tenant fails to vacate the Premises after a breach of
this Lease by Tenant, or at any time after termination of this Lease as provided
above, Tenant shall pay double Additional Rent for the holdover period.

 

(j)           Nothing in this Section shall limit or prejudice the right of
Landlord to prove and to obtain, as liquidated damages by reason of a
termination arising out of the provisions of this Section, an amount equal to
the maximum allowed by any statute or rule of law in effect as of the time when,
and governing the proceedings in which such damages are to be proved, whether or
not such amount be greater, equal to, or less than the amount of liquidated
damages computed under this Section.

 

(k)          In the event of a breach of this Lease by Landlord, as set forth in
Section 27(b), Tenant, subject to the other terms and provisions of this Lease
and, in addition to any other remedies it may have at law, in equity, by
statute, or under any other provisions of this Lease, shall have the right to
terminate this Lease by giving to Landlord not less than thirty (30) days'
advance written notice of Tenant's election to cancel and to terminate this
Lease.

 

SECTION 29

INTENTIONALLY OMITTED

 

27

 

 

SECTION 30

ACCESS BY LANDLORD

 

(a)          Upon twenty-four (24) hours written notice, Landlord and its
contractors and subcontractors, and its or their agents and employees may at all
reasonable times during Normal Business Hours during the Term of this Lease
enter to inspect the Premises and/or may show the Premises and Property to
others, provided that such entrance is with the prior notice to Tenant and
consistent with Tenant's security obligations; provided, however, except for
emergencies, any such access or other entry into the Premises shall (i) be
performed in an expeditious manner so as not to unreasonably interfere with
Tenant’s use of the Premises, and (2) to the extent commercially reasonable, be
scheduled with Tenant so that Tenant, at Tenant’s option, may provide a
representative to accompany Landlord. Landlord agrees to take no photographs of
any active work areas in the Premises without Tenant’s prior consent and agrees
that any confidential business information obtained by any entry into the
Premises by Landlord or its employees, agents or contractors shall be kept
strictly confidential. In the event of notice of termination of this Lease or
during the last six (6) months of the Term, unless Tenant has previously
properly exercised any remaining option to extend this Lease, Landlord shall
have the right from the date of such notice to display (but not so as to
unreasonably obstruct the view thereof or access thereto) the customary "For
Rent" or "For Lease" sign, and Landlord may show the Premises and all parts
thereof to prospective tenants during Normal Business Hours.

 

(b)          Subject to the foregoing, Landlord also reserves the right after
notice of intention to so enter (except that in the event of an emergency, no
notice shall be required) to enter the Premises at any time and from time to
time to make such repairs, additions, or alterations or remedy any contamination
as it may deem necessary for the safety, improvement, preservation, or condition
thereof, or of the Property, but Landlord assumes no obligation to do so, and
the performance thereof by Landlord shall not constitute a waiver of Tenant's
default in failing to perform the same. To the extent Landlord complies with the
terms of this Lease, Landlord shall in no event be liable for any inconvenience,
disturbance, loss of business, or other damage to Tenant by reason of the
performance by Landlord of any work in, upon, above, under, or outside the
Premises. If Tenant shall have vacated or abandoned the Premises, or in the
event of an emergency, or if in any other instance after Landlord has given
notice of Landlord's intention to enter, Tenant or Tenant's agents or employees
shall not be personally present to permit an entry into the Premises, then in
such event, Landlord and its contractors and subcontractors and its or their
agents and employees may enter the same by the use of reasonable force or
otherwise without rendering Landlord liable therefor, and without in any manner
affecting Tenant's obligations under this Lease. Tenant shall have the right to
accompany Landlord and its contractors and subcontractors during inspections or
other such entry onto the Premises.

 

28

 

 

(c)          If during the last month of the Term, Tenant has permanently
vacated the Premises and removed all or substantially all of its personal
property, Landlord may immediately enter and alter, renovate, and redecorate the
Premises. The exercise of any such reserved right by Landlord shall not be
deemed an eviction or disturbance of Tenant's use and possession of the Premises
and shall not render Landlord liable in any manner to Tenant or to any other
person, nor shall the same constitute any grounds for an abatement of Rent
hereunder.

 

(d)          Notwithstanding anything to the contrary set forth in this Section
30, Tenant may reasonably designate certain areas of the Premises as “Secured
Areas” should Tenant require such areas for the purpose of securing certain
valuable property or confidential information. In connection with the foregoing,
Landlord shall not enter such Secured Areas except in the event of an emergency.
Landlord shall only maintain or repair such secured areas to the extent (i) such
repair or maintenance is required in order to maintain and repair the Building
structure and/or the Building systems and/or to prevent or repair damage to
other portions of the Building; (ii) as required by applicable laws, or (iii) in
response to specific requests by Tenant and in accordance with a schedule
reasonably and mutually determined by the parties

 

SECTION 31

ASSIGNMENT AND SUBLETTING

 

(a)          Notwithstanding anything to the contrary herein, Tenant shall have
the right to sublease or assign all or any portion of the Premises to an
Affiliate (as defined hereinbelow) without the consent of Landlord, provided
that the following conditions are satisfied: (a) the Affiliate is a bona fide
entity engaged in a business substantially similar to Tenant; (b) the Affiliate
shall assume the obligations of Tenant under this Lease by signing a
commercially reasonable assumption agreement; and (c) such assignment or
sublease shall not be a subterfuge by Tenant to avoid its obligations under this
Lease. For purposes of this Section 31, an "Affiliate" shall mean and refer to:
(i) an entity which acquires all or substantially all of the assets or stock of
Tenant; (ii) a corporation, partnership, limited liability company or other
entity that controls, is controlled by or is under common control with Tenant;
and/or (iii) an entity created by a merger or consolidation with Tenant.
"Control," as used in this Section, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a person or entity, whether by the ownership of voting securities,
by contract or otherwise. In the event of any such sublease or assignment, the
Tenant shall also remain liable under this Lease.

 

(b)          As to other assignments or subleases, Tenant shall not make or
permit an Assignment of this Lease or any interest of Tenant herein, in whole or
in part, by operation of law or otherwise, without first obtaining in each and
every instance the prior written consent of Landlord, which consent may not be
unreasonably withheld so long as the assignee or subtenant's use complies with
this Lease and the assignee or subtent’s use does not interfere with other
tenant’s use of the Property or their premises and the assignee or subtenant
meets Landlord's financial requirements in Landlord’s sole discretion. No less
than ten (10) business days prior to the effective date of a proposed Assignment
of the Lease or an Assignment of the Premises for the remainder of the then
applicable Term, Tenant shall offer to re-convey to Landlord, as of the
effective date, the Premises, which offer shall contain an undertaking by Tenant
to accept, as full and adequate consideration for the re-conveyance, Landlord’s
release of Tenant from all future Rent and other obligations under this Lease
with respect to the Premises. Landlord, in its absolute discretion, shall accept
or reject the offered re-conveyance within ten (10) business days of the offer,
and, if Landlord accepts, the re-conveyance shall be evidenced by an agreement
in form and substance reasonably acceptable to Landlord. If Landlord fails to
accept or reject the offer within the ten (10) business day period, Landlord
shall be deemed to have rejected the offer; however, no such rejection by
Landlord shall be deemed to be consent to an Assignment.

 

29

 

 

(c)          Any consent by Landlord to an Assignment shall be held to apply
only to the specific transaction thereby authorized and shall not constitute a
waiver of the necessity for such consent to any subsequent Assignment,
including, but not limited to, a subsequent Assignment by any trustee, receiver,
liquidator, or personal representative of Tenant. In the event Tenant executes
an agreement to effect an Assignment, such agreement shall provide (i) that the
subtenant or other occupier of space shall take subject to this Lease, (ii) that
the occupier shall also fulfill all obligations of Tenant under this Lease as
they pertain to the portion of the Premises set forth in the Assignment, and
(iii) that with respect to such portion of the Premises, the occupier shall be
deemed to be the Tenant under this Lease.

 

(d)          If this Lease or any interest herein is assigned or if the Premises
or any part thereof be sublet, used, or occupied by anyone other than Tenant
without Landlord's prior written consent having been obtained thereto, Landlord
may nevertheless collect Rent (including Additional Rent) from the assignee,
sublessee, user, or occupant and apply the net amount collected to the Rents
herein reserved. Furthermore, in any such event Tenant shall pay to Landlord
monthly, as Additional Rent, fifty percent (50%) of the excess (net of brokerage
fees) of consideration received or to be received for such Assignment (whether
or not denoted as rent) over the sum of (i) the Annual Rent reserved for such
month in this Lease applicable to such portion of the Premises so assigned,
sublet, or occupied, . No such Assignment or collection shall be deemed a waiver
of the covenant herein against Assignment by others, or the acceptance of the
assignee, subtenant, user or occupant as Tenant hereunder, or constitute a
release of Tenant from the further performance by Tenant of the terms and
provisions of this Lease. If this Lease or any interest of Tenant herein be
assigned or if the whole or any part of the Premises be sublet or used or
occupied by others, after having obtained Landlord's prior written consent
thereto, Tenant shall nevertheless remain fully liable for the full performance
of all obligations under this Lease to be performed by Tenant, and Tenant shall
not be released therefrom in any manner.

 

(e)          If Tenant is a corporation and if at any time during the Term of
this Lease any part or all of the corporate shares of Tenant, or of a parent
corporation of which Tenant is a direct or indirect subsidiary, shall be
transferred by sale, assignment, bequest, inheritance, operation of law, or
other disposition so as to result in a change in the present effective voting
control of Tenant or of such parent corporation by the person or persons owing
or controlling a majority of the shares of Tenant or of such parent corporation
on the date of this Lease, Tenant shall promptly notify Landlord in writing of
such change, and such change in voting control shall constitute an Assignment of
this Lease for all purposes of this Section; provided, however, that this
provision shall not apply in the event that as of the date of this Lease over
fifty percent (50%) of the voting power of the Tenant corporation or of such
parent corporation is held by fifty (50) or more unrelated shareholders or
distributed to such number of unrelated shareholders in a public distribution of
securities.

 

30

 

 

(f)          If Tenant is a partnership and if at any time during the Term of
this Lease any person or entity which at the time of the execution of this Lease
owns a general partner's interest ceases to own such general partner's interest,
such cessation of ownership shall constitute an Assignment of this Lease for all
purposes of this Section, and Tenant shall promptly notify Landlord in writing
of such change.

 

SECTION 32

CONDEMNATION

 

If the whole of the Premises shall be taken by a public or quasi-public
authority under the power of eminent domain, condemnation, or expropriation or
in the event of a conveyance in lieu thereof, then this Lease shall terminate as
of the date on which possession of the Premises is required to be surrendered to
the condemning authority, and Tenant shall have no claim against Landlord or the
condemning authority for the value of the unexpired Term of this Lease.

 

If any part of the Premises shall be so taken or conveyed, and if such partial
taking or conveyance shall render the Premises unsuitable for the business of
Tenant, then the Term of this Lease shall cease and terminate as of the date on
which possession of the part of the Premises so taken or conveyed is required to
be surrendered to the condemning authority, and Tenant shall have no claim
against Landlord or the condemning authority for the value of any unexpired Term
of this Lease. In the event such partial taking or conveyance is not extensive
enough to render the Premises unsuitable for the business of Tenant, this Lease
shall continue in full force and effect except that the Annual Rent shall be
reduced in the same proportion that the floor area of the Premises so taken or
conveyed bears to such floor area immediately prior to such taking or
conveyance, such reduction commencing as of the date Tenant is required to
surrender possession of such part of the Premises so taken or conveyed. Landlord
shall promptly restore the Premises, to the extent of condemnation proceeds
available for such purpose, as nearly as practicable to a condition comparable
to its condition at the time of such condemnation less the part lost in the
taking or conveyance, and thereafter Tenant shall promptly make all necessary
repairs, restoration, and alterations of Tenant's fixtures, equipment, and
furnishings and shall promptly reenter the Premises. For purposes of determining
the amount of funds available for restoration of the Premises from the
condemnation awarded, said amount will be deemed to be that part of the award
which remains after payment of Landlord's reasonable expenses incurred in
recovering the condemnation award and of any amounts due to Landlord's
Mortgagee, and which represents a portion of the total sum so available
(excluding any award or other compensation for land) which is equitably
allocable to the Premises.

 

If the whole Building shall be so taken or conveyed, Landlord or Tenant shall
have the right and power, at their option to be exercised by written notice to
the other party, to terminate this Lease effective either the date title vests
in the condemning authority or the date Landlord is required to deliver
possession of the part so taken or conveyed. In any event, Tenant shall have no
claim against Landlord .

 

31

 

 

Although all damages in the event of any condemnation are to belong to the
Landlord and Landlord's Mortgagee as aforesaid, whether such damages are awarded
as full compensation for diminution in value of the leasehold or the fee of the
Premises, Tenant shall have the right to the extent that same shall not diminish
the Landlord's or such Mortgagee's award to claim and recover from the
condemning authority, but not from Landlord or such Mortgagee, such compensation
as may be separately awarded or recoverable by Tenant under law, in Tenant's own
right for or on account of, and limited solely to, goodwill and any cost to
which Tenant might be put in removing Tenant's furniture, fixtures, leasehold
improvements, and equipment.

 

SECTION 33

EXECUTION OF ESTOPPEL CERTIFICATE

 

At any time, and from time to time, upon the written request of Landlord or any
Mortgagee, Tenant, within twenty (20) days of the date of such written request,
agrees to execute and deliver to Landlord or such Mortgagee, without charge and
in a form reasonably satisfactory to Landlord and/or such Mortgagee, a written
statement: (a) ratifying this Lease; (b) confirming the commencement and
expiration dates of the Term of this Lease; (c) certifying that Tenant is in
occupancy of the Premises, and that the Lease is in full force and effect and
has not been modified, assigned, subleased, supplemented, or amended except by
such writings as shall be stated; (d) certifying that all conditions and
agreements under this Lease to be satisfied or performed by Landlord have been
satisfied and performed except as stated; (e) certifying that, to Tenant’s
actual knowledge, Landlord is not in default under the Lease and there are no
defenses, set-offs, recoupments, or counterclaims against the enforcement of
this Lease by Landlord, or stating the defaults, defenses, set-offs,
recoupments, and/or counterclaims, claimed by Tenant; (f) reciting the amount of
advance Rent, if any, paid by Tenant and the date to which such Rent has been
paid; (g) reciting the amount of Security Deposit held by Landlord, if any; and
(h) containing any other information which Landlord or the Mortgagee shall
reasonably require.

 

The failure of Tenant to execute, acknowledge, and deliver to Landlord and/or
any Mortgagee a statement in accordance with the provisions of this Section
within the period set forth herein shall constitute an acknowledgment by Tenant
that may be relied upon by any person holding or intending to acquire any
interest whatsoever in the Premises or the Building, that this Lease has not
been assigned, amended, changed, or modified, is in full force and effect, and
that the Annual Rent and Additional Rent have been duly and fully paid not
beyond the respective due dates immediately preceding the date of the request
for such statement and that there are no defaults by Landlord or defenses,
set-offs, recoupments, or counterclaims against the enforcement of this Lease by
Landlord which may exist prior to the date of the written request.

 

32

 

 

SECTION 34

SUBORDINATION AND ATTORNMENT

 

(a)           Tenant agrees, at Landlord's discretion: (i) that, except as
hereinafter provided, this Lease is, and all of Tenant's rights hereunder are
and shall always be, subject and subordinate to any Mortgage now existing or
hereafter given by Landlord and to all advances made or to be made thereunder
and to the interest thereon, and all renewals, replacements, modifications,
consolidations, or extensions thereof; and (ii) that if any Landlord's Mortgagee
or if the purchaser at any foreclosure sale or at any sale under a power of sale
or assent to decree contained in any such Mortgage shall at its sole option so
request, Tenant will attorn to, and recognize such Mortgagee or purchaser, as
the case may be, as Landlord under this Lease for the balance then remaining of
the Term of this Lease, subject to all terms of this Lease; and (iii) that the
aforesaid provisions shall be self-operative, and no further instrument or
document shall be necessary unless required by any such Mortgagee or purchaser.
Tenant's obligation set forth in this subsection (a) shall be conditioned upon
Landlord's Mortgagee agreeing in writing that neither it nor any purchaser at a
foreclosure sale shall disturb Tenant's quiet possession of the Premises so long
as Tenant is not in default of this Lease (beyond all applicable notice and cure
periods, if any).

 

(b) Notwithstanding anything to the contrary set forth above, any Landlord's
Mortgagee may at any time subordinate its Mortgage to this Lease, without
Tenant's consent, by execution of a written document subordinating such Mortgage
to this Lease to the extent set forth therein, and thereupon this Lease shall be
deemed prior to such Mortgage to the extent set forth in such written document
without regard to their respective dates of execution, delivery and/or
recording. In that event, to the extent set forth in such written document, such
Mortgagee shall have the same rights with respect to this Lease as though this
Lease had been executed and this Lease or memorandum thereof recorded prior to
the execution, delivery, and recording of the Mortgage. Should Landlord or any
Mortgagee or purchaser desire confirmation of either such subordination or such
attornment, as the case may be, Tenant upon written request, and from time to
time, will execute and deliver without charge and in form reasonably
satisfactory to Landlord, the Mortgagee, or the purchaser all instruments and/or
documents that may be requested to acknowledge such subordination and/or
agreement to attorn, in recordable form, within fifteen (15) days of such
request.

 

(c)          Tenant agrees that no Landlord's Mortgagee, Landlord's
Mortgagee-in-possession, or purchaser shall be bound by any payment of Rent made
more than thirty (30) days prior to its due date, and any such sum shall be due
and payable on the due date. Tenant further agrees that no Landlord's Mortgagee,
Landlord's Mortgagee-in-possession, or purchaser shall be responsible for the
Security Deposit or other similar funds in respect of this Lease not actually
paid to it.

 

33

 

 

SECTION 35

SIGNS AND ADVERTISING

 

Landlord shall permit Tenant to erect building signage on the exterior of the
Building, subject to Landlord’s reasonable approval, as long as the signage is
consistent in design and size with other historic Fell’s Point properties and
complies with all governmental codes and regulations. Except as set forth above,
Tenant shall not inscribe, paint, affix, or display any sign, notice, or
advertisement on any of the windows, doors, walls, or any part of the outside or
inside of the Premises and the remainder of the Property without the prior
written consent of Landlord. Any installation of signage shall be at Tenant’s
expense and be under the supervision of Landlord. In the event such consent is
given, Landlord shall nevertheless have the right to claim from Tenant such
costs as Additional Rent as may be necessary to maintain such signs and also to
remove such signs at the termination of the Lease and to restore the Building or
the Premises to its state before the placing of said signs. Tenant shall first
obtain Landlord's written approval as to size, location, material and design.

 

SECTION 36

RULES AND REGULATIONS

 

Tenant agrees to be bound by the rules and regulations set forth on Exhibit A.
Landlord reserves the right from time to time to adopt and promulgate
reasonable, non-discriminatory rules and regulations applicable to the Premises,
the Building and to the Property, and to supplement such rules and regulations,
and Tenant agrees to be bound thereby. Notice of such rules and regulations and
of any amendment and supplements thereto shall be given to Tenant, and Tenant
agrees thereupon to comply with and observe all such rules and regulations. A
breach of any of such rules and regulations, whether now existing or hereinafter
adopted, shall be deemed a breach of this Lease. Landlord shall not be liable to
Tenant or responsible for any costs or damages for failure to enforce the rules
and regulations uniformly.

 

SECTION 37

PARKING SPACES

 

Landlord shall make available for Tenant's use the Parking Spaces without cost.
Upon Tenant’s written request, Landlord shall provide Additional Parking Spaces
pursuant to a separate Parking Sublease Agreement to be entered into by Landlord
and Tenant, attached hereto as Exhibit B, attached hereto and made a part
hereof. Tenant shall pay for each Additional Parking Space, the Parking Fee, set
forth above, payable monthly as Additional Rent. Landlord reserves the right to
designate the type and location of the Parking Spaces, and the right from time
to time to change the type and location of Additional Parking Spaces.

 

At Landlord's sole discretion, Tenant shall provide Landlord with the license
plate number, year, make and model of the automobiles entitled to use the
Parking Spaces, and if requested by Landlord, such automobiles shall be
identified by stickers provided by Landlord, and only such designated
automobiles (along with Tenant’s business visitors and guests) shall be entitled
to use the Parking Spaces.

 

34

 

 

The Additional Parking Spaces are subject to terms and provisions of the Parking
Sublease Agreement set forth in Exhibit B, and the rules and regulations as
established from time to time by the owner of the Additional Parking Spaces, and
Tenant agrees to fully comply with all such rules and regulations, and Landlord
reserves the right to terminate Tenant’s use of such spaces if Tenant fails to
so comply after reasonable notice.

 

Landlord assumes no responsibility or liability to Tenant of any kind whatsoever
from any cause with respect to the use of the Parking Spaces, the Additional
Parking Spaces or other parking spaces, adjoining streets, sidewalks, driveways,
property, and passage ways, or the use thereof of anyone entitled to use the
area.

 

SECTION 38

OFAC CERTIFICATION

 

Tenant certifies that: (i) it is not acting, directly or indirectly, for or on
behalf of any person, group, entity or nation named by any Executive Order or
the United States Treasury Department as a terrorist, "Specially Designated
National and Blocked Person," or other banned or blocked person, entity, nation
or transaction pursuant to any law, order, rule or regulation, that is enforced
or administered by the Office of Foreign Assets Control; and (ii) it is not
engaged in this transaction, directly or indirectly on behalf of, or instigating
or facilitating this transaction, directly or indirectly on behalf of, any such
person, group, entity or native.

 

SECTION 39

INTENTIONALLY OMITTED

 

SECTION 40

REPAYMENT OF "ABATED RENT"

 

If this Lease provides for a postponement of any monthly rental payments, a
period of "free" rent or other rent concession, such postponed rent or "free"
rent is called the "Abated Rent". Tenant shall be credited with having paid all
of the Abated Rent upon the expiration of the Term only if Tenant has fully,
faithfully and punctually performed all of Tenant's obligations hereunder,
including the payment of all Rent (other than Abated Rent) and all other
monetary obligations and the surrender of the Premises in the physical condition
required by this Lease. Tenant acknowledges that its right to receive credit for
the Abated Rent is absolutely conditioned upon Tenant's full, faithful and
punctual performance of its obligations under this Lease. If prior to the end of
the Original Term of this Lease, Tenant defaults and does not cure within any
applicable grace period and Landlord terminates the Lease, the Abated Rent shall
immediately become due and payable in full and this Lease shall be enforced as
if there were no such rent abatement or other rent concession. In such case,
Abated Rent shall be calculated based on the full initial rent payable under
this Lease.

 

35

 

 

SECTION 41

ACCORD AND SATISFACTION

 

No payment by Tenant or receipt by Landlord of a lesser amount than any payment
of Annual Rent or Additional Rent herein stipulated shall be deemed to be other
than on account of the earliest stipulated Annual Rent or Additional Rent due
and payable, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as Rent be deemed an accord and satisfaction.
Landlord may accept such check or payment without prejudice to Landlord's right
to recover the balance of such Rent or pursue any other remedy provided in this
Lease, at law or in equity.

 

SECTION 42

NO PARTNERSHIP

 

Landlord does not, in any way or for any purpose, become a partner of Tenant in
the conduct of its business, or otherwise, or joint venturer or a member of a
joint enterprise with Tenant. This Lease establishes a relationship solely of
landlord and tenant.

 

SECTION 43

HOLDING OVER

 

Should Tenant hold over in possession of the Premises after the expiration of
this Lease, Tenant shall be deemed to be occupying the Premises from month to
month, subject to such occupancy's being terminated by either party upon at
least thirty (30) day's written notice, at one hundred fifty percent (150%) of
the Annual Rent in effect at the expiration of this Lease, all calculated from
time to time as though this Lease had continued, and otherwise subject to all of
the other terms, covenants, and conditions of this Lease insofar as the same may
be applicable to a month-to-month tenancy. In addition, if Landlord has given
Tenant at least fifteen (15) days’ prior notice that Landlord has leased the
Premises or any part thereof to another tenant, Tenant shall pay as Additional
Rent to Landlord for all damages sustained by reason of Tenant's retention of
possession. Nothing in this Section excludes Landlord's right of re-entry or any
other right hereunder.

 

SECTION 44

BROKERAGE COMMISSION

 

Tenant represents and warrants to Landlord that Tenant has had no dealings,
negotiations, or consultations with respect to the Premises, the Building, or
this transaction with any real estate agent, broker or finder other than Cushman
& Wakefield of Maryland, Inc. and that no real estate, broker or finder other
than Cushman & Wakefield of Maryland, Inc. called the Premises or any other
space in the Building to Tenant's attention for lease. In the event that any
real estate agent, broker or finder claims to have submitted the Premises or any
other spaces in the Building to Tenant, to have induced Tenant to lease the
Premises, the Building, or this transaction, Tenant agrees to cooperate fully
with Landlord in defending against any such claim.

 

36

 

 

At the time of Lease Commencement, Landlord agrees to compensate Tenant's
exclusive broker, in accordance with a commission agreement executed between
Landlord and Cushman Wakefield.

 

SECTION 45

RECORDATION

 

Tenant shall not record this Lease without the written consent of Landlord. Upon
Landlord's request or with Landlord's written consent, the parties agree to
execute a short form of this Lease for recording purposes containing such terms
as Landlord believes appropriate or desirable, the expense thereof to be borne
by Landlord (unless Tenant requests the recording in which case the expense
shall be borne by Tenant). If such a short form of this Lease is recorded, upon
the termination of this Lease Tenant shall execute, acknowledge, and deliver to
Landlord an instrument in writing releasing and quitclaiming to Landlord all
right, title, and interest of Tenant in and to the Premises arising from this
Lease or otherwise, all without cost or expense to Landlord (unless Landlord
requested the recording of the short form in which case it shall be Landlord’s
cost and expense).

 

SECTION 46

WAIVERS

 

The failure of Landlord to insist for a period of time on strict performance of
any one or more of the terms, covenants, or conditions hereof shall not be
deemed a waiver of the rights or remedies that such party may have, and shall
not be deemed a waiver of any subsequent breach or default in any term,
covenant, or condition hereof. No waiver by Landlord or Tenant of any provision
hereof shall be deemed to have been made unless expressed in writing and signed
by such party.

 

SECTION 47

REMEDIES FOR LANDLORD

 

Any and all remedies available to Landlord for the enforcement of the provisions
of this Lease are cumulative and not exclusive, and Landlord shall be entitled
to pursue either the rights enumerated in this Lease or remedies authorized by
law, or both. Tenant shall be liable for any costs or expenses incurred by
Landlord in enforcing any terms of this Lease, or in pursuing legal action for
the enforcement of Landlord's rights, including court costs and reasonable
attorneys' fees, in amounts to be affixed by court, if Landlord prevails in such
action or enforcement. Landlord shall be liable for any costs or expenses
incurred by Tenant in enforcing any terms of this Lease, or in pursuing legal
action for the enforcement of Tenant's rights, or in defending any wrongful
claim of Landlord, including court costs and reasonable attorneys' fees, in
amounts to be affixed by court, if Tenant prevails in such action or
enforcement.

 

37

 

 

SECTION 48

TABLE OF CONTENTS; CAPTIONS

 

The Table of Contents and captions appearing in this Lease are inserted only as
a matter of convenience and do not define, limit, construe or describe the scope
or intent of the Sections of this Lease nor in any way affect this Lease.

 

SECTION 49

NOTICES

 

Any and all notices permitted or required to be given hereunder shall be in
writing and shall be deemed duly given three (3) days after the time such notice
shall be deposited into the United States mail, if delivery is by postage paid,
registered or certified, return receipted mail, or one (1) day after the time
such notice is sent by overnight delivery by a national delivery service.

 

Any Notice in any other manner shall be deemed given when actually received.
Such Notice shall be sent to the respective party at the address given in this
Lease or to any other address that the respective party may designate by Notice
delivered pursuant hereto. Nothing herein contained shall be construed to
preclude personal service of any Notice in the manner prescribed for personal
service of a summons or other legal process.

 

SECTION 50

APPLICABLE LAW

 

This Lease shall be governed by and construed in accordance with the laws of the
State of Maryland without regard to choice of law principles, and the parties
hereto agree to submit to the exclusive jurisdiction of the Courts of the State
of Maryland for the resolution of any disputes arising hereunder.

 

SECTION 51

SUCCESSORS AND INCLUDED PERSONS

 

All rights, obligations and liabilities herein given to, or imposed upon, the
respective parties hereto shall extend to and bind the several respective
personal representatives, successors, and assigns of the said parties; and if
Tenant shall consist of more than one person or entity, they shall all be bound
jointly and severally by the terms, covenants, and conditions herein. No rights,
however, shall inure to the benefit of any personal representative, successor,
or assign of Tenant unless the Assignment to such party has been approved by
Landlord in writing as provided in Section 31.

 

In any provision of this Lease involving Landlord’s being defended, released
from liability, indemnified, held harmless, or not being deemed to be liable for
any action, omission, or circumstance, the term “Landlord” shall include
Landlord and Landlord's contractors and subcontractors and its or their present
and future controlling persons, directors, officers, employees, and agents.

 

38

 

 

In any provision of this Lease involving Tenant’s being defended, released from
liability, indemnified, held harmless or not being deemed to be liable for any
action, omission or circumstance, the term “Tenant” shall include Tenant and
Tenant’s contractors and subcontractors and its or their present and future
controlling persons, directors, officers, employees, and agents.

 

SECTION 52

WAIVER OF TRIAL BY JURY

 

LANDLORD AND TENANT HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO AGAINST THE OTHER PARTY ON ANY AND
EVERY MATTER, DIRECTLY OR INDIRECTLY, ARISING OUT OF OR WITH RESPECT TO THIS
LEASE.

 

SECTION 53

RIGHTS OF AND CLAIMS AGAINST LANDLORD

 

(a)          Tenant waives all rights to bring a counterclaim in any action
brought by Landlord for the non-payment of Rent or any other summary proceeding
thereon. The foregoing shall not preclude Tenant from bringing a separate action
against Landlord in the event of any breach of Landlord's obligations and
covenants set forth in this Lease.

 

(b)          Except to the extent specifically provided herein to the contrary,
whenever Landlord's consent or approval is required to be given under any
provision of this Lease, such consent or approval may be withheld in the sole
and absolute subjective discretion of Landlord, and Landlord shall not be
required to respond to any request for consent or approval within a time period
determined by Tenant. Whenever Landlord is authorized to exercise discretion,
Landlord shall have the sole and absolute subjective right to determine how to
exercise such discretion.

 

(c)          All obligations of Landlord hereunder shall be construed as
covenants, not conditions.

 

(d)          Landlord may transfer all or part of its interest in the Premises
and assign this Lease without the consent of Tenant, at any time and from time
to time. Tenant agrees that in the event of such a transfer, Landlord shall
automatically be released from all future liability under this Lease; and Tenant
hereby agrees to look solely to Landlord's transferee for the performance of
Landlord's obligations hereunder after the date of the transfer.

 

(e)          If Tenant obtains a money judgment against Landlord or its
successors or assigns under any provisions of, or with respect to this Lease or
on account of any matter, condition or circumstance arising out of the
relationship of the parties under this Lease, Tenant's occupancy of the Premises
or Landlord's ownership of the Premises, Tenant shall be entitled to have
execution upon such judgment only upon Landlord's estate in the Property
(including any sales, rental, insurance and condemnation proceeds therefrom) and
not out of any other assets of Landlord, any of its partners, or its successors
or assigns; and Landlord shall be entitled to have any such judgment so
qualified as to constitute a lien only on Landlord's estate (including any
sales, rental, insurance and condemnation proceeds therefrom), subject to any
liens antedating such judgment; provided, however, that this sentence shall be
inapplicable to the extent that judgment against Landlord is covered by
insurance.

 

39

 

 

(f)          At any time when there is an outstanding Mortgage covering
Landlord's interest in the Premises, Tenant may not exercise any remedies for
default by Landlord hereunder unless and until the Mortgagee shall have received
written notice of such default and a period of thirty (30) days to cure such
default after Landlord's period to cure shall have elapsed.

 

(g)          No board member, office, member, partner, employee or agent of
Landlord or Tenant shall be personally liable for the performance of such
party's obligations hereunder or be named as a party in any lawsuit arising out
of or related to, directly or indirectly, this Lease and the obligations of such
party hereunder. The obligations under this Lease do not constitute personal
obligations of the individuals or member entities of Landlord or Tenant, if any,
and neither Landlord nor Tenant shall seek recourse against the said individuals
or member entities of the other party or their assets.

 

SECTION 54

CALCULATION OF TIME

 

In computing any period of time prescribed or allowed by any provision of this
Lease, the day of the act, event or default from which the designated period to
time begins to run shall not be included. The last day of the period so computed
shall be included, unless it is a Saturday, Sunday or a legal holiday, in which
event the period runs until the end of the next day which is not a Saturday,
Sunday or legal holiday. Unless otherwise provided herein, all Notice and other
periods expire as of 5:00 p.m. (local time in Maryland) on the last day of the
Notice or other period.

 

SECTION 55

ATTORNEY FEES

 

          Except as may be set forth elsewhere in this Lease, in any litigation
by which one party to this Lease either seeks to enforce its rights under this
Agreement or seeks a declaration of any rights or obligations under this Lease,
the prevailing party shall be entitled to an award of its reasonable attorney
fees and costs and expenses incurred.

 

SECTION 56

INTERPRETATION

 

          This Lease shall be interpreted as if it was prepared by both parties
and ambiguities shall not be resolved in favor of Tenant because all or a
portion of this Lease was prepared by Landlord. The captions contained in this
Lease are for convenience only and shall not be deemed to limit or alter the
meaning of this Lease. As used in this Lease, the words Tenant and Landlord
include the plural as well as the singular. Words used in the neuter gender
include the masculine and feminine gender.

 

40

 

 

SECTION 57

SEVERABILITY; REDUCTION OF CHARGES

 

(a) It is agreed that, for the purpose of any lawsuit brought or based on this
Lease, this Lease shall be construed to be a divisible contract, to the end that
successive actions may be maintained thereon as successive periodic sums shall
mature to be due hereunder, and it is further agreed that failure to include in
any lawsuit or action any sum or sums then matured or due shall not be a bar to
the maintenance of any lawsuit or action for the recovery of said sum or sums so
omitted; and each party agrees that it will not in any suit or suits brought or
arising under this Lease for a matured sum for which judgment has not previously
been obtained or entered, plead, rely on or interpose the defenses of res
adjudicate, former recovery, extinguishment, merger, election of remedies or
other similar defense as a defense to said suit or suits.

 

(b)          If any term, clause or provision of this Lease is declared invalid
by a court of competent jurisdiction, the validity of the remainder of this
Lease shall not be affected thereby but shall remain in full force and effect.

 

(c)          In the event that any late charge, interest rate or other payment
provided herein exceeds the maximum applicable charge legally allowed, such late
charge, interest rate or other payment shall be reduced to the maximum legal
charge, rate or amount.

 

SECTION 58

COUNTERPARTS

 

This Lease may be executed in multiple counterparts or in duplicate, and when so
executed by all parties shall constitute one agreement.

 

SECTION 59

TOTAL AGREEMENT

 

This Lease contains the entire agreement between the parties and cannot be
changed or modified except by a written instrument subsequently executed by the
parties hereto.

 

SECTION 60

NO MERGER

 

There shall be no merger of this Lease or of the leasehold estate hereby created
with the fee estate in the Premises or any part thereof by reason of the fact
that the same person, firm, corporation or other legal entity may acquire or
hold, directly or indirectly, this Lease or the leasehold estate and the fee
estate in the Premises or any interest in such fee estate, without the prior
written consent of Landlord's Mortgagee.

 

41

 

 

SECTION 61

TIME OF THE ESSENCE

 

Time is of the essence in all provisions of this Lease to be performed by or on
behalf of either party.

 

SECTION 62

COMMERCIAL PURPOSE

 

The parties stipulate that the Premises is being leased exclusively for
business, commercial, manufacturing, mercantile or industrial purposes within
the meaning of Section 8-110(a) of the Real Property Article of the Annotated
Code of Maryland, and that the provisions of Section 8-110(b) of such Article
(or any future statute) pertaining to the redemption of reversionary interests
under leases shall be inapplicable to this Lease.

 

SECTION 63

NON-DISTURBANCE AGREEMENT

 

So long as the Lease is in full force and effect, Tenant is not in default under
any provision of this Lease after applicable cure periods, and no event has
occurred which has continued to exist for a period of time (after notice, if
any, required by this Lease) as would entitle Landlord to terminate this Lease
or with cause, without further action by Landlord, the termination of this Lease
or would entitle Landlord to dispossess the Tenant thereunder;

 

(a)          Tenant's rights under this Lease, including the right of possession
of the Premises shall not be terminated or disturbed by any steps or proceeding
taken by Lender in the exercise of any right under any mortgage or the
indebtedness secured thereby; and

 

(b)          This Lease shall not be terminated or effected by said exercise of
any remedy provided for in the mortgage, and the Lender hereby covenants that
any sale by it of the Property pursuant to the exercise of any rights and
remedies under the mortgage or otherwise, shall be made subject to this Lease
and rights of the Tenant hereunder.

 

(c)          Landlord agrees to use reasonable efforts to obtain from any future
lender as to the Property acknowledgement of this non-disturbance provision.

 

LANDLORD AND TENANT ACKNOWLEDGE THAT THEY HAVE CAREFULLY READ AND REVIEWED THIS
LEASE AND EACH TERM AND PROVISION CONTAINED HEREIN AND, BY EXECUTION OF THIS
LEASE, SHOW THEIR INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY
AGREE THAT, AT THE TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE
COMMERCIALLY REASONABLE AND EFFECTUATE THE INTENT AND PURPOSE OF LANDLORD AND
TENANT WITH RESPECT TO THE PREMISES. TENANT ACKNOWLEDGES THAT IT HAS BEEN GIVEN
THE OPPORTUNITY TO HAVE THIS LEASE REVIEWED BY ITS LEGAL COUNSEL PRIOR TO ITS
EXECUTION. PREPARATION OF THIS LEASE BY LANDLORD OR LANDLORD'S AGENT AND
SUBMISSION OF SAME TO TENANT SHALL NOT BE DEEMED AN OFFER BY LANDLORD TO LEASE
THE PREMISES TO TENANT OR THE GRANT OF AN OPTION TO TENANT TO LEASE THE
PREMISES. THIS LEASE SHALL BECOME BINDING UPON LANDLORD ONLY WHEN FULLY EXECUTED
BY BOTH PARTIES AND WHEN LANDLORD HAS DELIVERED A FULLY EXECUTED ORIGINAL OF
THIS LEASE TO TENANT.

 

42

 

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed,
under seal, as of the date and year first above written.

 



ATTEST/WITNESS:   LANDLORD:     1001 FELL STREET LIMITED PARTNERSHIP, LLLP      
    By:   (SEAL)       S. A. BROWN, III         Partner         ATTEST/WITNESS:
  TENANT:           VACCINOGEN, INC.,     a Maryland corporation           By:  
(SEAL)       ANDREW L. TUSSING         President and Chief Executive Officer  



 

43

 

 

EXHIBIT A

RULES AND REGULATIONS

 

1.          Tenant shall not obstruct or permit its agents, employees,
customers, contractors, visitors, or licensees to obstruct, in any way, the
Common Areas, including, without limitation, the parking lot, sidewalks, entry
passages, corridors, halls, stairways, or elevators of the Building, or use the
above-specified areas in any way other than as a means of passage to and from
the Premises; bring in, store, use any materials on the Property which could
cause a fire or an explosion or produce any fumes or vapor; make or permit any
improper or disturbing noises; throw substances of any kind out of windows or
doors, or down passages or in the halls or passageways; or place anything upon
the window sills. Any trash or rubbish created by moving Tenant into the
Premises, or any heavy or excessive waste materials resulting from Tenant’s
occupancy and use of the Premises, shall be removed from the Property by Tenant
at Tenant’s sole cost and expense.

 

2.          Plumbing facilities shall not be used for any purpose other than
those for which they were constructed; and no sweepings, rubbish, ashes,
newspapers, or other substances of any kind shall be thrown into them. Waste and
excessive or unusual use of electricity or water is prohibited.

 

3.          Tenant shall not obstruct the windows, doors, partitions, or
lighting that permit, reflect, or admit light into the halls or other Common
Areas or space occupied in the Building by any person other than Tenant.

 

4.          Intentionally Omitted.

 

5.          Intentionally Omitted.

 

6.          No motorcycles, bicycles, vehicles other than automobiles, or
animals of any kind (other than seeing-eye animals) shall be brought into or
kept in or about the Property except with prior written approval of Landlord.

 

7.          Tenant shall not conduct, or permit any other person to conduct, any
auction upon the Premises, without the prior written approval of Landlord,
except the storage of usual supplies and inventory to be used by Tenant in the
conduct of its business; permit the Premises to be used for gambling; make any
unusual noises on the Property; permit to be played any musical instrument in
the Premises; permit to be played any radio, television, recorded, or wired
music in such a loud manner as to disturb or annoy other tenants or other
occupants of the Property; or permit any unusual odors to be produced upon the
Premises.

 

8.          No awnings or other projections shall be attached to the outside
walls of the Building without the prior written consent of Landlord.

 

9.          Canvassing, soliciting, and peddling on the Property are prohibited,
and Tenant shall cooperate to prevent the same.

 

-i-

 

 

10.          Landlord shall have the right to prohibit any signs or advertising
by Tenant which in Landlord’s reasonable opinion tends to impair the reputation
of the Building or its desirability as a building for offices, and upon written
notice from Landlord, Tenant shall refrain from or discontinue such advertising.

 

11.          Landlord hereby reserves to itself any and all rights not granted
to Tenant hereunder, including, but not limited to, the following rights which
are reserved to Landlord for its purposes in operating the Building.

 

(a)          the exclusive right to use of the name of the Building for all
purposes, except that Tenant shall use the name as its business address and for
no other purposes;

 

(b)          the right to change the name or address of the Building, without
incurring any liability to Tenant for so doing;

 

(c)          except as set forth in the Lease, the right to install and maintain
a sign or signs on the exterior of the Building;

 

(d)          the exclusive right to use the use of the roof of the Building;

 

(e)          the right to grant anyone the right to conduct any particular
business or undertaking in the Building.

 

12.          Moving in and out of the Building must be coordinated with Landlord
at least twenty-four (24) hours in advance of the move-in or move-out date.

 

-ii-

 

